 



EXHIBIT 10.42
CREDIT AGREEMENT
dated as of October 3,2005
Among
Abitibi-Consolidated Inc.
Abitibi-Consolidated Company of Canada
(as Borrowers)
- and-
Canadian Imperial Bank of Commerce
(as Sole Lead Arranger, Bookrunner
and Administrative Agent)
-and-
The Financial Institutions
from Time to Time Parties Hereto
(as Lenders)
 
$700,000,000 Facilities
 
The Bank of Nova Scotia
(as Syndication Agent)
Citibank, N.A., Canadian Branch
(as Documentation Agent)
Goldman Sachs Credit Partners
(as Managing Agent)
McCarthy Tetrault LLP

 



--------------------------------------------------------------------------------



 



- i -
TABLE OF CONTENTS

                                      Page 1 - Interpretation     1  
 
                   
 
    1.1     Definitions     1  
 
    1.2     Currency Conversions     13  
 
    1.3     Accounting Terms and Calculations     13  
 
    1.4     Time     13  
 
    1.5     Headings and Table of Contents     14  
 
    1.6     Governing Law     14  
 
    1.7     Inconsistency     14  
 
                    2 - The Facilities     14  
 
                   
 
    2.1     Facilities A and B     14  
 
    2.2     Availability     14  
 
    2.3     Extension of Facility B Maturity Date     15  
 
    2.4     Purpose     16  
 
    2.5     Borrowing Options     16  
 
    2.6     Borrowing Base Limitations for Facility B     16  
 
    2.7     Borrowings Proportionate to Commitments     16  
 
    2.8     Notice of Borrowings     16  
 
    2.9     Overdraft Utilizations with the Swingline Lender     17  
 
    2.10     Funding     18  
 
    2.11     Lender’s Failure to Fund     18  
 
    2.12     Conversions and Renewals     18  
 
    2.13     Limitations on Lender’s Obligation to Fund     19  
 
    2.14     Increase of Facility B     19  
 
                    3 - Acceptances     20  
 
                   
 
    3.1     Period and Amounts     20  
 
    3.2     Disbursement     20  
 
    3.3     Power of Attorney     21  
 
    3.4     Depository Bills     21  
 
    3.5     Availability     21  
 
                    4- Libor Loans     21  
 
                   
 
    4.1     Amounts and Periods     21  
 
    4.2     Changed Circumstances     22  
 
    4.3     Conversion Prior to Maturity     22  
 
                    5 - Letters of Credit     22  
 
                   
 
    5.1     Availability     22  
 
    5.2     Maturity of Letters of Credit     22  

 



--------------------------------------------------------------------------------



 



- ii -

                                      Page
 
    5.3     Borrowings     22  
 
    5.4     Payments under Letters of Credit     23  
 
    5.5     Currency Conversion     23  
 
    5.6     Indemnity     23  
 
    5.7     I.C.C. Rules     23  
 
    5.8     Deemed Utilizations     23  
 
                    6- Fees and Interest     24  
 
                   
 
    6.1     Agency Fee     24  
 
    6.2     Commitment Fees     24  
 
    6.3     Letter of Credit Fees     24  
 
    6.4     Administrative Charges with respect to Letters of Credit     24  
 
    6.5     Standby Fee     24  
 
    6.6     Usage Fee     25  
 
    6.7     Acceptance Fees     25  
 
    6.8     Interest on Prime Rate Loans     25  
 
    6.9     Interest on US Base Rate Loans     25  
 
    6.10     Interest on Libor Loans     25  
 
    6.11     Calculation of Interest Rates     26  
 
    6.12     Interest on Arrears     26  
 
                    7- Repayment, Prepayment and Cancellation     26  
 
                   
 
    7.1     Repayment of the Facilities     26  
 
    7.2     Mandatory Prepayments     26  
 
    7.3     Optional Prepayments     26  
 
    7.4     Exchange Rate Fluctuations     27  
 
    7.5     Letters of Credit     27  
 
    7.6     Optional Reduction of the Facilities     27  
 
                    8- Place and Currency of Payment     28  
 
                   
 
    8.1     Payments to the Agent     28  
 
    8.2     Time of Payments     28  
 
    8.3     Currency     28  
 
    8.4     Judgment Currency     28  
 
    8.5     Payments Net of Taxes     28  
 
                    9- Conditions Precedent to Borrowings     29  
 
                   
 
    9.1     Conditions Precedent to the Initial Borrowing under Facility A    
29  
 
    9.2     Conditions Precedent to Initial Borrowing under Facility B     30  
 
    9.3     Conditions Precedent to All Borrowings     31  
 
    9.4     Waiver of Conditions Precedent     31  
 
    9.5     Special Waiver in respect of the Security     31  
 
    9.6     Early Termination of the Commitments     31  
 
                    10- Security     32  
 
                   
 
    10.1     Guarantees by Borrowers     32  

 



--------------------------------------------------------------------------------



 



- iii -

                                      Page
 
    10.2     Guarantees by Designated Subsidiaries     32  
 
    10.3     Facility A Security     32  
 
    10.4     Facility B Security     34  
 
    10.5     Insurance     35  
 
    10.6     Securitization Program     35  
 
    10.7     Validity of the Security and Contents of Security Documents     35
 
 
    10.8     Release of the Security     35  
 
                    11 - Representations and Warranties     36  
 
                   
 
    11.1     Corporate Existence and Capacity     36  
 
    11.2     Authorization and Validity     36  
 
    11.3     No Breach     36  
 
    11.4     Approvals     36  
 
    11.5     Compliance with Laws and Permits     37  
 
    11.6     Title to Assets     37  
 
    11.7     Fibre Supply Arrangements     37  
 
    11.8     Litigation     37  
 
    11.9     No Default     37  
 
    11.10     Solvency     37  
 
    11.11     Taxes     38  
 
    11.12     Margin Stock Restrictions     38  
 
    11.13     Pension Plans     38  
 
    11.14     Investment Company Act     38  
 
    11.15     Public Utility Holding Company Act     39  
 
    11.16     Restriction on Payments     39  
 
    11.17     Corporate Structure     39  
 
    11.18     Financial Statements and Financial Year     39  
 
    11.19     Material Adverse Change     39  
 
    11.20     True and Complete Disclosure     39  
 
                    12 - Affirmative Covenants     40  
 
                   
 
    12.1     General Covenants     40  
 
    12.2     Rating     41  
 
    12.3     Environmental Reports for Charged Mills     41  
 
    12.4     Use of Proceeds     41  
 
    12.5     Disclosure of Facilities     41  
 
    12.6     Further Assurances     41  
 
    12.7     Representations and Warranties     42  
 
                    13 - Negative Covenants     42  
 
                   
 
    13.1     Negative Pledge     42  
 
    13.2     Indebtedness     42  
 
    13.3     Limitations on Fundamental Changes     43  
 
    13.4     Core Business     44  
 
    13.5     Financial Assistance     44  
 
    13.6     Share Buy-Backs     44  

 



--------------------------------------------------------------------------------



 



- iv -

                                      Page
 
    13.7     Transactions with Related Parties     44  
 
                    14 - Financial Covenants     45  
 
                   
 
    14.1     Net Funded Debt to Total Capitalization Ratio     45  
 
    14.2     Interest Coverage Ratio     45  
 
                    15 - Reporting Requirements     45  
 
                   
 
    15.1     Annual Reporting     45  
 
    15.2     Quarterly Reports     46  
 
    15.3     Borrowing Base Report     46  
 
    15.4     ERISA     46  
 
    15.5     Environmental Reporting     47  
 
    15.6     Additional Reporting Requirements     48  
 
    15.7     Reporting from Time to Time     48  
 
    15.8     Documentation     48  
 
                    16 - Events of Default and Remedies     49  
 
                   
 
    16.1     Events of Default     49  
 
    16.2     Remedies     50  
 
                    17 - Equality Among Lenders     51  
 
                   
 
    17.1     Distribution among Lenders     51  
 
    17.2     Other Security     51  
 
    17.3     Direct Payment to a Lender     51  
 
    17.4     Adjustments     51  
 
                    18 - The Agent and The Lenders     52  
 
                   
 
    18.1     Appointment of the Agent     52  
 
    18.2     Restrictions on the Powers of the Lenders     52  
 
    18.3     Security Documents     52  
 
    18.4     Action by Agent     52  
 
    18.5     Enforcement Measures     52  
 
    18.6     Indemnification     52  
 
    18.7     Reliance on Reports     53  
 
    18.8     Liability of the Agent     53  
 
    18.9     Liability of Lenders     53  
 
    18.10     Rights of the Agent as Lender     53  
 
    18.11     Sharing of Information     53  
 
    18.12     Competition     54  
 
    18.13     Successor Agent     54  
 
                    19 - Decisions, Waivers and Amendments     54  
 
                   
 
  19.1   Amendments and Waivers by the Majority Lenders     54  
 
  19.2   Amendments and Waivers by Unanimous Approval     54  
 
  19.3   Dissenting Lenders     55  

 



--------------------------------------------------------------------------------



 



- V -

                                      Page 20 - miscellaneous     56  
 
                   
 
    20.1     Books and Accounts     56  
 
    20.2     Determination     56  
 
    20.3     Prohibition on Assignment by Borrowers     56  
 
    20.4     Assignments and Participations     56  
 
    20.5     Notes     57  
 
    20.6     No Waiver     57  
 
    20.7     Irrevocability of Notices of Borrowings     57  
 
    20.8     Indemnification     57  
 
    20.9     Mitigation of costs     58  
 
    20.10     Corrections of Errors     58  
 
    20.11     Communications     59  
 
    20.12     Counterparts     59  
 
    20.13     Submission to Jurisdiction     59  
 
    20.14     Waiver of Jury Trial     59  
 
                    21 - Notices     59  
 
                   
 
    21.1     Sending of Notices     59  
 
    21.2     Receipt of Notices     60  
 
                    SCHEDULE “A”     64  
 
                        APPLICABLE MARGINS OR RATES     64  
 
                    SCHEDULE “B”     66  
 
                        BORROWING BASE REPORT     66  
 
                    SCHEDULE “C”     67  
 
                        FORM OF DESIGNATION NOTICE     67  
 
                    SCHEDULE “D”     68  
 
                        NOTICE OF BORROWING [CONVERSION or RENEWAL]     68  
 
                    SCHEDULE “E”     69  
 
                        EXISTING LETTERS OF CREDIT     69  
 
                    SCHEDULE “F”     71  
 
                        COMPLIANCE CERTIFICATE     71  
 
                    SCHEDULE “G”     72  
 
                        FORM OF ASSIGNMENT AND ASSUMPTION AGREEMENT     72  
 
                    SCHEDULE “H”     76  
 
                        ADDRESSES FOR NOTICE PURPOSES     76  

 



--------------------------------------------------------------------------------



 



CREDIT AGREEMENT
     This Agreement is made as of October 3,2005 among Abitibi-Consolidated
Inc., a corporation amalgamated under the laws of Canada (“ACI”),
Abitibi-Consolidated Company of Canada, a company amalgamated under the laws of
the Province of Québec (“ACCC”) (each a “Borrower” and, collectively the
“Borrowers”), Canadian Imperial Bank OF commerce, a Canadian bank, as
administrative agent (in such capacity, the “Agent”), and each of the financial
institutions having executed this Agreement as a Lender.
Recitals

A.   The Borrowers have requested that the Lenders make available to the
Borrowers (i) a multi-year revolving facility in the principal amount
of’$550,000,000 and (ii) a 364-day revolving facility in the principal amount of
$150,000,000, for general corporate and working capital purposes.   B.   The
Lenders are willing to make the Facilities available to the Borrowers and the
Agent has agreed to act in such capacity, on the terms and subject to the
conditions set out in this Agreement.       Therefore, the parties agree as
follows:

1 - Interpretation
1.1 Definitions
     In this Agreement, unless the context otherwise requires, the following
terms have the respective meanings set out below (and all such terms that are
defined in the singular have the corresponding meaning in the plural and vice
versa).

    “Abitibi Entities” means ACI and each of its Subsidiaries;      
“Acceptance” means:

  (a)   in respect of a Lender who is a bank that customarily accepts bankers’
acceptances, at such Lender’s discretion, either a depository bill subject to
the Depository Bills and Notes Act (Canada) or a bill of exchange subject to the
Bills of Exchange Act (Canada), in each case, drawn by a Borrower on and
accepted by such Lender; and     (b)   in respect of any other Lender, a
promissory note bearing no interest, made by a Borrower to the order of such
Lender;

 



--------------------------------------------------------------------------------



 



- 2 -
     “Affiliate” means, with respect to a Person, any other Person that directly
or indirectly Controls, or is Controlled by, or is under common Control with,
that Person;
     “Agent” means Canadian Imperial Bank of Commerce or any successor agent
appointed pursuant to Section 18.13;
     “Agent’s Office” means the administrative office of the Agent designated by
the Agent from time to time as its administrative office for the purposes
hereof, after notice to the Lenders;
     “Applicable Margin (or Rate)” means a margin (or rate) determined in
accordance with Schedule “A”;
     “Authorized Officer” means, in respect of ACI or ACCC, the chief executive
officer, the president, the chief financial officer, the treasurer or any other
senior officer performing similar functions designated as such in writing to the
Agent by ACI or ACCC, as the case may be;
     “Borrowers” means, collectively, the Borrowers described in the recitals
hereto;
     “Borrowing Base” means the amount (expressed in Dollars) determined by the
Agent as being the sum of:

  (a)   60% of the book value of trade account receivables of the Borrowers and
the Designated Subsidiaries which are subject to the Security and are owed by
customers located in (i) Canada and the United States and (ii) the United
Kingdom, Belgium, Ireland and Germany to the extent insured by Export
Development Canada or other credit insurer acceptable by the Majority Lenders
pursuant to trade credit insurance policies acceptable to the Majority Lenders
(with the Agent being loss payee under such policies), but excluding accounts
that have been outstanding for more than 90 days since their original billing
date, accounts owed by any Abitibi Entity, accounts subject to set-off, accounts
in dispute and doubtful accounts;     (b)   60% of the book value of the raw
materials (to the extent consisting of roundwood and woodchips) and finished
goods inventory of the Borrowers and the Designated Subsidiaries which are
subject to the Security and are located in Canada and the United States;

less a reasonable estimate of the aggregate of all amounts owing to creditors
(including governments) whose claims are secured or protected by a Lien capable
of ranking pari passu with or prior to the Security with respect to such account
receivables and inventory;
     “Borrowing Base Report” means a report on the Borrowing Base in the form of
Schedule “B”;
     “Borrowings” means the Prime Rate Loans, the US Base Rate Loans, the
Acceptances, the Libor Loans and the Letters of Credit which may be available to
any of the Borrowers;

 



--------------------------------------------------------------------------------



 



- 3 -
     “Branch of Account” means, with respect to any Facility, a branch of a bank
where the Agent has established an account for such Facility, in each case as
may be designated by the Agent from time to time as the applicable branch of
account, after consultation with the Borrowers;
     “Business Day” means a day on which banks are open for business in Montreal
and in Toronto, excluding Saturday and Sunday, where such term is used in the
context of a US Base Rate Loan, such day must also be a day on which banks are
open for business in New York City and where such term is used in the context of
a Libor Loan, such day must also be a day on which banks are open for business
in New York City and London, England;
     “CDOR Rate” means, for any day, the arithmetic average of the bankers’
acceptances rates of the Canadian Schedule I banks for the applicable period
which appear on the Reuter’s Screen CDOR Page at 10:00 a.m., or if such day is
not a Business Day, then on the immediately preceding Business Day; provided
however, that if such rates are not available, then the CDOR Rate for any day
will be the bankers’ acceptance, rate of the Agent for the applicable period as
of 10:00 a.m. on such day, or if said day is not a Business Day, then on the
immediately preceding Business Day;
     “Charged Mills” means the mills and related assets of ACCC which are
subject to the Security, as provided in Section 10.3;
     “Charged Mills EBITDA” means, in respect of any period, the aggregate of
Mill EBITDAs of all Charged Mills;
     “Charged Mills Threshold EBITDA” means, until December 31, 2006,
$120,000,000 and thereafter, $140,000,000, in each case, as may be adjusted
pursuant to Section 10.3(g);
     “Code” means the Internal Revenue Code of the United States, as amended
from time to time, and any successor statute;
     “Commitment” means, with respect to each Lender, its proportion (expressed
as a percentage or as an amount, as the case may be) of the aggregate amount of
the Facilities or, as applicable, of the relevant Facility, as specified
opposite its name on the signature pages of this Agreement, subject however to
any readjustment resulting from a reduction in the amount of any Facility or
from an assignment of a Commitment made pursuant to this Agreement;
     “Control” (including any correlative term) means the possession, directly
or indirectly, of the power to direct or cause the direction of management or
policies of a Person (whether through ownership of securities or partnership or
trust interests, by contract or otherwise); without limiting the generality of
the foregoing (i) a Person is deemed to Control a corporation if such Person (or
such Person and its Affiliates) holds outstanding shares of the corporation
carrying votes in sufficient number to elect a majority of the board of
directors of the corporation, (ii) a Person is deemed to Control a partnership
if such Person (or such Person and its Affiliates) holds more than 50% in value
of the equity of the partnership, (iii) a Person is deemed to Control a trust if
such Person (or such Person and its Affiliates) holds more than 50%

 



--------------------------------------------------------------------------------



 



- 4 -
in value of the beneficial interests in the trust, and (iv) a Person that
controls another Person is deemed to Control any Person controlled by that other
Person;
     “Core Business” means the marketing and manufacture of printing and writing
papers and any related or ancillary business of the Abitibi Entities (including
woodlands, sawmills, wood products, recycled paper, pulp and power generation);
     “Corporate Structure Chart” means the corporate and capital structure of
the Abitibi Entities and the other information contemplated by Section 11.17, as
set out in the chart delivered to the Agent and the Lenders concurrently with
the execution of this Agreement;
     “Credit Documents” means this Agreement, the Security Documents, any note
issued pursuant to Section 20.5 and any other present and future document
relating to any of the foregoing, in each case, as amended, supplemented or
restated;
     “Default” means any event or circumstance which constitutes an Event of
Default or which, with the lapse of time, the giving of a notice or both, would
constitute an Event of Default;
     “Designated Subsidiary” means each wholly-owned Subsidiary of ACI (other
than ACCC) acceptable to the Majority Lenders who has been designated by ACI as
a Designated Subsidiary pursuant to a designation notice in the form of Schedule
“C” provided that ACI may revoke any such designation by giving to the Agent a
notice of revocation if the following conditions are fulfilled:

  (a)   the notice is accompanied by a Borrowing Base Report as at the last
Business Day of the previous month (but giving effect to the revocation);    
(b)   after giving effect to the revocation, the outstanding Borrowings under
Facility B will not exceed the Borrowing Base; and     (c)   there is no Default
at the time of the notice and no Default would result from the revocation;

whereupon the Subsidiary concerned will cease to be a Designated Subsidiary and
will be released from its obligations under the designation agreement and
Security Documents to which it is a party (it being understood that the notice
of revocation will be ineffective if any of the above conditions is not met);
     “Depreciation and Amortization Expense” means, for any period, the
aggregate of all depreciation, amortization (including amortization of debt
discount and expense), depletion and other like non-cash reductions to income of
ACI appearing on its consolidated financial statements as determined for such
period in accordance with GAAP;
     “Discount Rate” means on any day,

 



--------------------------------------------------------------------------------



 



- 5 -

  (a)   in respect of any Acceptance accepted by a Lender that is a Canadian
Schedule I bank, the CDOR Rate on such day for the applicable period; and    
(b)   in respect of any Acceptance accepted by a Lender that is not a Canadian
Schedule I bank, the CDOR Rate plus 0.10%;

     “Discounted Proceeds” means, with respect to any issue of Acceptances, an
amount (rounded to the nearest whole cent and with one-half of one cent being
rounded up) calculated by multiplying:

  (a)   the aggregate face amount of such Acceptances; by     (b)   the price,
where the price is determined by dividing one by the sum of one plus the product
of:

  (i)   the Discount Rate applicable to such Acceptances (expressed as a
decimal); and     (ii)   a fraction, the numerator of which is the number of
days in the period of such Acceptances and the denominator of which is 365;

with the price as so determined being rounded up or down to the fifth decimal
place and .000005 being rounded up;
     “Distribution” means any payment in cash or in kind that provides an income
(including interest or dividend) or a return on, or constitutes a distribution
or redemption or other retirement of, the equity or capital of a Person (other
than a dividend paid by way of the issuance of new equity interests);
     “Dollar” and the symbol “$” mean lawful money of Canada;
     “EBITDA” means, for any four-quarter period ending on the date ACI’s EBITDA
is determined, Net Income increased, to the extent deducted in calculating Net
Income, by the sum of (i) Interest Expense, (ii) Income Tax Expense,
(iii) Depreciation and Amortization Expense, (iv) losses from asset sales or
abandonments or reserves relating thereto, (v) items classified as extraordinary
or non-recurring losses, and (vi) non-controlling interest items, and decreased
by (vii) gains from asset sales or abandonments or reserves relating thereto,
and (viii) items classified as extraordinary or non-recurring gains, all as
determined for such period on a consolidated basis in accordance with GAAP;
     “Equity” means the shareholders’ equity appearing on the consolidated
balance sheet of ACI as determined in accordance with GAAP, but calculated
without taking into account the impact of non-cash write-downs from the
beginning of the fourth quarter of ACI’s 2004 financial year up to an aggregate
amount of $500,000,000 for all such write-downs (calculated on an aftertax
basis);

 



--------------------------------------------------------------------------------



 



- 6 -
     “ERISA” means the Employee Retirement Income Security Act of 1974 of the
United States, as amended from time to time;
     “ERISA Affiliate” means any corporation or trade or business that is a
member of any group of organizations (i) described in Section 414(b) or (c) of
the Code of which any Abitibi Entity is a member and (ii) solely for purposes of
potential liability under Section 302(c)(11) of ERISA and Section 412(c)(11) of
the Code and the lien created under Section 302(f) of ERISA and Section 412(n)
of the Code, described in Section 414(m) or (o) of the US Revenue Code of which
any Abitibi Entity is a member;
     “Event of Default” means any event of default specified in Section 16.1;
     “Environmental Laws” means all applicable laws, rules and regulations, and
any orders or binding policies, relating to the natural environment, health and
safety matters or conditions, Hazardous Substances, pollution or protection of
the environment, including laws relating to: (i) on site or off-site
contamination; (ii) occupational health and safety; (iii) chemical substances;
(iv) releases of Hazardous Substances; and (v) the manufacture, processing,
distribution, use, treatment, storage, transport or handling of Hazardous
Substances;
     “Environmental Notice” means any written claim, citation, directive,
statement of claim, notice of investigation, or other such letter or other
communication from any Person to an Abitibi Entity relating to any Environmental
Laws;
     “Environmental Permits” includes all permits, certificates, approvals,
registrations and licences to an Abitibi Entity or to their businesses pursuant
to Environmental Laws and required for the operation of their businesses or the
use of their assets;
     “Existing Facilities” mean the $816,234,438 credit facilities made
available to the Borrowers under the amended and restated credit agreement dated
July 30, 2004 among the Borrowers and the other parties thereto.
     “Facility A” means that portion of the Facilities made available to the
Borrowers pursuant to Section 2.1(a);
     “Facility A Maturity Date” means December 31, 2008;
     “Facility B” means that portion of the Facilities made available to the
Borrowers pursuant to Section 2.1(b);
     “Facility B Availability Date” has the meaning set out in Section 9.2;
     “Facility B Maturity Date” means the date which is 364 days after the
Facility B Availability Date or such other date thereafter as may be agreed to
pursuant to Section 2.3 hereof, but in any event no later than December 31,
2008, provided that if any such date falls on a day which is not a Business Day
then the applicable date will be the immediately preceding Business Day;

 



--------------------------------------------------------------------------------



 



- 7 -
     “Facilities” means Facility A and Facility B;
     “Funded Debt” means, with respect to a Person, and without duplication;

  (a)   indebtedness of such Person for monies borrowed or raised or for the
borrowings of commodities, including any indebtedness represented by a note,
bond, debenture or other similar instrument of such Person;     (b)  
reimbursement obligations of such Person arising from bankers’ acceptances,
letters of credit (valued at 50% of face value) or letters of guarantee or
similar instruments;     (c)   indebtedness of such Person for the deferred
purchase price of property or services, other than for consumable non-capital
goods and services purchased in the ordinary course of business, including
arising under any conditional sale or title retention agreement;     (d)   the
capitalized portion of the obligations of such Person under capital leases;    
(e)   the discounted present value of the total obligations of such Person under
synthetic leases and sale and leaseback transactions;     (f)   the aggregate
amount at which shares in the capital of such Person that are redeemable at
fixed dates or intervals or at the option of the holder thereof may be redeemed;
and     (g)   Guarantees or Liens granted by such Person in respect of Funded
Debt of another Person;

all as is required to be disclosed in the financial statements or notes thereto
of such Person in accordance with GAAP;
     “GAAP” means generally accepted accounting principles in Canada in effect
from time to time;
     “Guarantee” means any obligation, contingent or not, directly or indirectly
guaranteeing any liability or indebtedness of any Person or protecting a
creditor of such Person from a loss in respect of any such liability or
indebtedness or having the same economic effect;
     “Hazardous Substance” means any substance, waste, liquid, gaseous or solid
matter, fuel, micro-organism, sound, vibration, ray, heat, odor, radiation,
energy, plasma and organic or inorganic matter, alone or in any combination
which is regulated under any applicable Environmental Laws which is deemed to
be, alone or in any combination, hazardous, hazardous waste, toxic, a pollutant,
a deleterious substance, a contaminant or a source of pollution or contamination
under any Environmental Law;

 



--------------------------------------------------------------------------------



 



- 8 -
     “Impermissible Qualification” means, relative to the opinion or report of
any independent auditors as to any financial statement, any qualification or
exception to such opinion or report which (i) is of a “going concern” or similar
nature; (ii) relates to any limited scope of examination of material matters
relevant to such financial statement, if such limitation results from the
refusal or failure of any Abitibi Entity to grant access to necessary
information therefor; or (iii) relates to the treatment or classification of any
item in such financial statement and which, as a condition to its removal, would
require an adjustment to such item the effect of which would result in a
Material Adverse Effect;
     “Income Tax Expense” means, for any period, the aggregate of all taxes
based on income appearing on ACI’s consolidated financial statements as
determined for such period in accordance with GAAP;
     “Interest Coverage Ratio” means the ratio of EBITDA to Interest Expense, in
each case for the period ending on the date such ratio is calculated;
     “Interest Expense” means, for any period, the aggregate of all items
properly classified as interest expense (whether expensed or capitalized) as
appearing on ACI’s consolidated financial statements as determined for such
period in accordance with GAAP (net of interest earnings) (including the imputed
interest component for any element of Funded Debt which would be classified as
interest expense under GAAP, calculated using an interest rate determined under
GAAP), in each case for such period, but excluding (i) any amount, such as
amortization of debt discount and issue expenses, which would qualify as
Depreciation and Amortization Expense, (ii) up-front fees in respect of the
Facilities, and (iii) the amount reflected in income for such period in respect
of gains (or losses) attributable to translation of Funded Debt denominated in a
currency other than Dollars;
     “Issuing Lender” means the Agent or such other Lender selected by the Agent
and the Borrowers who is willing and has the capability to issue Letters of
Credit;
     “Lender” means each of the Persons having executed this Agreement as Lender
and any other Person that becomes a Lender pursuant to an assignment made in
accordance with this Agreement;
     “Letter of Credit” means a documentary or standby letter of credit or a
letter of guarantee issued pursuant to this Agreement;
     “Libor” means, with respect to any Libor Loan, the rate of interest
determined by the Agent as being the average (rounded upwards to the nearest
multiple of .00001%) of the rates for deposits in US Dollars which appear on the
display referred to as the “Libor Page” on Reuter Monitor Money Rates Services
as of 11:00 a.m. (London, England time) on the second Business Day prior to the
commencement of the applicable Libor Loan or if such rates are not available,
the average (rounded up to the nearest 1/16 per cent) of the rates per annum
which leading banks in the London interbank market offer to the Agent for
placing deposits in US Dollars with the Agent at approximately 11:00 a.m.
(London time) two Business Days prior to the applicable

 



--------------------------------------------------------------------------------



 



- 9 -
Libor Loan for a period comparable to the period of such loan and in an amount
approximately equal to the amount of same;
     “Libor Loan” means a loan denominated in US Dollars made pursuant to this
Agreement and bearing interest at Libor, plus the Applicable Margin;
     “Lien” means any hypothec, security interest, mortgage, lien, right of
preference, pledge, assignment by way of security or any other agreement or
encumbrance of any nature that secures the performance of an obligation, and a
Person is deemed to own subject to a Lien any property or assets that it has
acquired or holds subject to the interest of a vendor or lessor under any
conditional sale agreement, capital or synthetic lease or similar agreement
(other than an operating lease) relating to such property or assets;
     “Majority Lenders” means any group of Lenders whose Commitments amount in
the aggregate to more than 50% of the aggregate amount of the Facilities,
provided that with respect to a matter which specifically affects the Lenders
under a Facility, the Majority Lenders must also include Lenders whose
Commitments under such Facility amount in the aggregate to more than 50% of said
Facility;
     “Material Adverse Change” means any change, condition, event or occurrence
which, when considered individually or together with other changes, conditions,
events or occurrences, could reasonably be expected to have a Material Adverse
Effect, excluding (i) the loss of one or more customers of any Abitibi Entity,
(ii) a general decline in paper, pulp or lumber prices, (iii) the taking of down
time to reduce capacity and (iv) general operating losses;
     “Material Adverse Effect” means (i) a material adverse effect on the
financial condition, business, operations, assets or liabilities of ACI and its
Subsidiaries taken as a whole or on the value of Charged Mills taken as whole,
(ii) a material adverse effect on the ability of any Borrower or Designated
Subsidiary to perform its obligations under any Credit Document, or, (iii) a
material impairment of the rights or remedies of the Lenders under any Credit
Document;
     “Mill EBITDA” means, in respect of any mill which is (or is being proposed
to become) a Charged Mill, for any four-quarter period ending on the date Mill
EBITDA is determined, gross sales less (i) cost of products sold,
(ii) distribution costs, countervailing and antidumping duties, and
(iii) selling, general and administrative expenses, which, in each case, are
reasonably attributable to such mill;
     “Moody’s” means Moody’s Investor Service, Inc. and includes any successors
thereto;
     “Multiemployer Plan” means a multiemployer plan defined as such in
Section 3(37) of ERISA to which contributions have been made by any Abitibi
Entity or any ERISA Affiliate and which is covered by Title IV of ERISA;
     “Net Funded Debt” means, for any day, the sum of (i) Funded Debt and
(ii) the outstanding amount of any Securitization Program, less (iii) cash and
cash equivalents of ACI;

 



--------------------------------------------------------------------------------



 



- 10 -
     “Net Funded Debt To Total Capitalization Ratio” means, for any day, the
ratio expressed as a percentage of Net Funded Debt to Total Capitalization;
     “Net Income” means, for any period, the net income (loss) after allowance
for minority interests as appearing on ACI’s consolidated financial statements
as determined for such period in accordance with GAAP;
     “Net Tangible Assets” means, at any time, the aggregate of all assets of
ACI less (i) current liabilities (other than Funded Debt classified as a current
liability) and (ii) goodwill, in each case, as appearing on ACI’s consolidated
financial statements and determined in accordance with GAAP;
     “PBGC” means the Pension Benefit Guaranty Corporation or any entity
succeeding to any or all of its functions under ERISA;
     “Permitted Lien” means:

  (a)   Liens imposed or arising by operation of law or resulting from a
judgment, in each case, in respect of obligations not yet due or which have been
postponed or are being contested in good faith and by appropriate proceedings to
the extent that adequate reserves are maintained;     (b)   pledges or deposits
made in the ordinary course of business in connection with bids or tenders or to
comply with the requirements of any legislation or regulation or any public
utility’s policy applicable to the Person concerned or its business or assets;  
  (c)   Liens securing obligations incurred in connection with the purchase or
the lease of any property (or any renewal, extension or replacement thereof),
provided that any such Lien charges only the property purchased or leased and
for an amount not in excess of the related obligation and that the aggregate of
all outstanding amounts secured by such Liens does not at any time exceed for
all Abitibi Entities 5% of Net Tangible Assets and provided further that no such
property is part of the Charged Mills or material to the operations of such
mills;     (d)   Liens on movable or personal property, securing obligations (or
any renewal, extension or replacement thereof) in an amount equal to or less
than the book value of such property, (x) acquired after the date hereof by an
Abitibi Entity or (y) of a Person acquired or which becomes a Subsidiary after
the date hereof, which Liens and obligations were created and incurred
(respectively) prior to and not in anticipation of such acquisition, provided,
in each case, that no such property is part of the Charged Mills or material to
the operations of such mills;     (e)   Liens securing obligations under a
Securitization Program, provided that such Liens charge only accounts receivable
(including related guarantees and security)

 



--------------------------------------------------------------------------------



 



- 11 -

      sold pursuant to such program (except that Liens granted by a
Securitization SPV may charge any of the assets of such Securitization SPV);    
(f)   Liens on any assets (other than assets charged pursuant to the Security)
granted by any Abitibi Entity to another Abitibi Entity;     (g)   Liens on any
assets (other than assets charged pursuant to the Security) if at the same time
all obligations of the Borrowers under this Agreement are equally and rateably
secured by such Liens;     (h)   Liens on any assets (other than assets charged
pursuant to the Security) if, after giving effect thereto, the sum of all
obligations secured by Liens not otherwise permitted under this Agreement does
not exceed for all Abitibi Entities an amount equal to 10% of Net Tangible
Assets less the amount of Facility A; and;

  (i)   Liens on current assets (other than assets charged pursuant to the
Security) securing Funded Debt which is payable upon demand or matures by its
terms less than 12 months from the date such Funded Debt was incurred;

     “Person” means any natural person, corporation, company, partnership, joint
venture, limited liability company, unincorporated organization, trust or any
other entity;
     “Plan” means an employee benefit or other plan established or maintained by
any Abitibi Entity or any ERISA Affiliate and that is covered by Title IV of
ERISA, other than a Multiemployer Plan;
     “Prime Rate” means, for any day, the greater of:

  (a)   the annual rate of interest established by the Agent as being its
reference rate then in effect for determining interest rates for commercial
loans denominated in Dollars made in Canada; and     (b)   the CDOR Rate for
bankers’ acceptances with a period of one month, plus 1.00%;

     “Prime Rate Loan” means a loan denominated in Dollars made pursuant to this
Agreement and bearing interest at the Prime Rate, plus the Applicable Margin;
     “Release” when used as a verb includes release, spill, leak, emit, deposit,
discharge, leach, migrate or dispose into the natural environment and the term
“Release” when used as a noun has a correlative meaning, but does not include
any emission or discharge pursuant to a valid Environmental Permit or otherwise
in compliance with Environmental Laws;
     “Remedial Action” means any material action required under any applicable
Environmental Law to:

  (a)   clean up, remove, treat or in any other way remediate Hazardous
Substances in the natural environment which are in violation of any
Environmental Laws;

 



--------------------------------------------------------------------------------



 



- 12 -

  (b)   prevent any Release of Hazardous Substances where such Release would
violate any Environmental Laws; or     (c)   perform remedial studies,
investigations, restoration and post-remedial studies, investigations and
monitoring on, about or in connection with any of the assets as required by any
Environmental Laws;

     “S&P” means Standard and Poor’s Ratings Services and includes any
successors thereto;
     “Securitization Program” means any program for the securitization of
accounts receivable of any Abitibi Entity;
     “Securitization SPV” means any wholly-owned Subsidiary of ACI created for
the sole purpose of and the business of which is confined to purchasing and
selling or otherwise disposing of accounts receivable pursuant to a
Securitization Program;
     “Security” means the Liens and Guarantees provided to or for the benefit of
the Lenders and the Agent pursuant to this Agreement;
     “Security Documents” means any document or agreement evidencing or relating
to the Security;
     “Solvent” means, with respect to any Person, that as of the date of
determination:

  (a)   (i) the sum of such Person’s indebtedness does not exceed all of its
property, at a fair valuation; (ii) the present fair saleable value of the
property of such Person is not less than the amount that will be required to pay
such Person’s indebtedness as it becomes due; (iii) such Person’s capital is not
unreasonably small in relation to its business or any contemplated or undertaken
transaction; and (iv) such Person does not intend to incur, or believe (nor
should it reasonably believe) that it will incur, indebtedness beyond its
ability to pay as and when due; and     (b)   such Person is “solvent” within
the meaning given to that term and similar terms under applicable laws relating
to fraudulent transfers or conveyances.

     For purposes of this definition, the amount of any contingent liability at
any time will be computed as the amount that, in light of all of the facts and
circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual or matured liability;
     “Subsidiary” means a Person that is under the Control of another Person;
     “Swingline Lender” means Canadian Imperial Bank of Commerce, as Lender,
provided that the Borrowers will be entitled with the consent of the Agent to
replace the Swingline Lender by another Lender who agrees to become the
Swingline Lender;
     “Total Capitalization” means, for any day, the aggregate of Equity and the
principal amount of Net Funded Debt at the time outstanding;

 



--------------------------------------------------------------------------------



 



- 13 -

  “US Base Rate” means, for any day, the greater of:     (a)   the annual rate
of interest established by the Agent as being its reference rate then in effect
for determining interest rates for commercial loans denominated in US Dollars
made in Canada; and     (b)   the federal funds effective rate in effect on such
day (and if such day is not a Business Day, then on the preceding Business Day),
plus 1.00%; the term “federal funds effective rate” means the rate usually
designated as such and as published by the Federal Reserve Bank of New York for
the relevant Business Day, or if such rate is not available on any Business Day,
the rate that the Agent is prepared to offer, at approximately 9:00 a.m. on such
day, for overnight deposits in US Dollars in New York;

     “US Base Rate Loan” means a loan denominated in US Dollars and bearing
interest at the US Base Rate, plus the Applicable Margin;
     “US Dollar” and the symbol “US$” mean lawful money of the United States;
     “Withdrawal Liability” means liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from the Multiemployer Plan, as such terms
are defined in Part 1 of Subtitle E of Title IV of ERISA.
1.2 Currency Conversions
     Where any amount expressed in any currency has to be converted or expressed
in another currency, or where its equivalent in another currency has to be
determined (or vice versa), the calculation is made at the exchange rate
announced or quoted by the Bank of Canada at or around noon on the relevant date
for the relevant currency against the other currency (or vice versa).
1.3 Accounting Terms and Calculations
     Unless otherwise provided, (i) terms and expressions of an accounting or
financial nature have the respective meanings given to such terms and
expressions under GAAP; (ii) calculations must be made in accordance with GAAP
insofar as applicable, and (iii) financial ratios must be calculated on a
consolidated basis of ACI.
1.4 Time
     Except where otherwise indicated in this Agreement, any reference to time
means local time in Montréal, Québec.

 



--------------------------------------------------------------------------------



 



- 14 -
1.5 Headings and Table of Contents
     The headings and the Table of Contents are inserted for convenience of
reference only and do not affect the construction or interpretation of this
Agreement.
1.6 Governing Law
     This Agreement is governed by and construed in accordance with laws of the
Province of Québec and the laws of Canada applicable therein.
1.7 Inconsistency
     In the event of inconsistency between this Agreement and any other Credit
Document, the provisions of this Agreement must be accorded precedence.
2 - The Facilities
2.1 Facilities A and B

  (a)   Upon fulfillment of the conditions precedent set forth in Section 9.1,
each Lender individually agrees to make available to the Borrowers a revolving
facility (“Facility A”) in a principal amount not to exceed its Commitment set
out opposite its name on the signature pages. As at the date of this Agreement,
the collective Commitments of the Lenders under Facility A aggregate to
$550,000,000.     (b)   Upon fulfillment of the conditions precedent set forth
in Sections 9.1 and 9.2, each Lender individually agrees to make available to
the Borrowers a revolving facility (“Facility B”) in a principal amount not to
exceed its Commitment set out opposite its name on the signature pages. As at
the date of this Agreement the collective Commitments of the Lenders under
Facility B aggregate to $150,000,000.

2.2 Availability

  (a)   Facility A will revolve and, accordingly, Borrowings may be obtained,
repaid and re-obtained under Facility A until the Facility A Maturity Date.    
(b)   From the Facility B Availability Date, Facility B will revolve and,
accordingly, Borrowings may be obtained, repaid and re-obtained under Facility B
until the Facility B Maturity Date. However, Borrowings may be obtained by the
Borrowers under Facility B only to the extent that Facility A is fully used at
the time of such Borrowings. For purposes of determining whether Facility A is
so

 



--------------------------------------------------------------------------------



 



- 15 -

      fully used, any overdraft availability pursuant to Section 2.9 will be
deemed to be utilized in its entirety.     (c)   Each of the Borrowers may
obtain and, where applicable, convert or renew Borrowings under any of the
Facilities without the concurrence of or notice to the other Borrower.

2.3 Extension of Facility B Maturity Date

  (a)   The Borrowers may request that Facility B be extended for a 364-day
period by delivering to the Agent a written notice to that effect prior to the
90th day preceding the Facility B Maturity Date. If all Lenders who have
Commitments under Facility B agree to the extension request within 30 days from
the receipt of such notice, the Agent will notify the Borrowers of same and the
Facility B Maturity Date will be extended for a period of 364 days from the date
of such notification. Subject to paragraph (b) below, unless all such Lenders
agree to the extension request within said 30-day period, the Facility B
Maturity Date will not be extended and the Borrowings under Facility B will be
repayable on the then current Facility B Maturity Date.     (b)   If a group of
Lenders whose Commitments amount in the aggregate to more than 66 2/3% (but less
than 100%) of Facility B have agreed to an extension of the relevant Facility B
Maturity Date within the 30-day period specified in Section 2.3(a), the Agent
will notify ACI of same together with specifying the names of the Lenders who
have not provided their consent (the “Dissenting Lenders”). After receipt of
such notice and until the 15th Business Day prior to the Facility B Maturity
Date, ACI will be entitled to exercise any of the following options (or a
combination of them):

  (i)   ACI may require that each such Dissenting Lender assign its rights under
Facility B to another Lender who has agreed to assume the Commitment of such
Dissenting Lender under Facility B and to consent to the extension, provided
that no such assignment and assumption will be effective unless all amounts owed
to such Dissenting Lender in respect of Facility B are paid to the latter by the
assignee; Section 20.4 will apply (adapted accordingly) to the said assignment
and assumption;     (ii)   ACI may cancel in its entirety the Commitment of each
Dissenting Lender in respect of Facility B provided that no such cancellation
will be effective unless all amounts owed to such Dissenting Lender in respect
of Facility B are paid to the latter.

  (c)   If the Commitments of all Dissenting Lenders in respect of Facility B
have been assumed or cancelled in accordance with Section 2.3(b) within the
period of time therein specified, the Agent will notify the Lenders of same and
the Facility B

 



--------------------------------------------------------------------------------



 



- 16 -

      Maturity Date will be extended for a period of 364 days from the date of
such notification. However, if the Commitments of all Dissenting Lenders in
respect of Facility B have not been assumed or cancelled in accordance with
Section 2.3(b) within such period of time, the Facility B Maturity Date will not
be extended and the Agent will notify the Borrowers and the Lenders of same and
of the fact that the Borrowings under Facility B must be repaid on the current
Facility B Maturity Date.

2.4 Purpose
     The Borrowers will use the Facilities for general corporate purposes and to
refinance the Existing Facilities.
2.5 Borrowing Options
     Borrowings may be obtained by any Borrower under each of the Facilities in
the form of:

  (a)   Prime Rate Loans;     (b)   Acceptances;     (c)   US Base Rate Loans;  
  (d)   Libor Loans; and     (e)   Letters of Credit.

2.6 Borrowing Base Limitations for Facility B
     The Borrowers must ensure that the aggregate amount of outstanding
Borrowings (expressed in Dollars) under Facility B will not at any time exceed
the lesser of (i) the amount of Facility B and (ii) the Borrowing Base.
Accordingly, no Borrower may request a Borrowing if the making of such Borrowing
would result in such limit being exceeded.
2.7 Borrowings Proportionate to Commitments
     Except as otherwise provided in this Agreement, each Borrowing will be made
through the Agent at the Branch of Account and will be allocated by the Agent
among the Lenders approximately in the proportion of their respective
Commitments under the applicable Facility.
2.8 Notice of Borrowings
     To obtain a Borrowing, the Borrower concerned must give a notice to the
Agent specifying:

 



--------------------------------------------------------------------------------



 



- 17 -

  (a)   the Facility to be utilized and the selected form of Borrowing;     (b)
  the amount of the Borrowing, in multiples of $1,000,000 (or US$1,000,000) with
a minimum of $20,000,000 (or US$20,000,000, as the case may be) per Borrowing;  
  (c)   the date of the Borrowing, which must be a Business Day; and     (d)  
to the extent applicable, the period of the Borrowing.

     The notice must be given by telephone not later than 11:00 a.m. two
Business Days prior to the Borrowing, except in the case of a Libor Loan where
the notice must be given not later than 10:00 a.m. three Business Days prior to
the date of such Libor Loan. Each telephone notice must be followed by a written
confirmation on the same date, in the form of Schedule “D” or in any other
manner as may be agreed between the Agent and the relevant Borrower.
2.9 Overdraft Utilizations with the Swingline Lender

  (a)   The notice and minimum amount requirements otherwise applicable to
Borrowings do not apply to Borrowings under Facility A in the form of Prime Rate
Loans or US Base Rate Loans (as applicable) obtained from the Swingline Lender
by way of overdrafts in accounts opened for such purpose with the Swingline
Lender up to a maximum outstanding amount at any time not exceeding $75,000,000.
Any cheque or payment instruction or debit authorization from the Borrower
concerned and resulting in an overdraft in any such account will be deemed to be
a request for such a Borrowing, in an amount that is sufficient to cover the
overdraft.     (b)   The said accounts may include accounts of the Borrower
concerned and of other Abitibi Entities in respect of which set-off and netting
arrangements have been made with the Swingline Lender, including any notional
account reflecting the such arrangements. The outstanding Borrowings owed to the
Swingline Lender may be calculated after giving effect to said arrangements.    
(c)   The Agent may also permit that Prime Rate Loans and US Base Rate Loans
under Facility A be owing to the Lenders in proportions other than those of
their respective Commitments under Facility A. However, the Agent may from time
to time, and will upon the request of the Swingline Lender, make adjustments
among the Lenders under Facility A so that all Borrowings under Facility A be
approximately in the proportion of the respective Commitments of the Lenders
(including the Swingline Lender) under Facility A.     (d)   For greater
certainty, (i) this Section 2.9 does not authorize the Agent to allow that
Borrowings owing to a Lender other than the Swingline Lender exceed the amount
of the Commitment of such Lender under Facility A, and (ii) the

 



--------------------------------------------------------------------------------



 



- 18 -

      aggregate amount of the Borrowings outstanding under Facility A (including
Borrowings from the Swingline Lender) may not exceed the amount of Facility A.

2.10 Funding

  (a)   At the request of the Agent, each Lender will promptly pay to the Agent
such Lender’s share of any Borrowing made or to be made by the Agent on behalf
of the Lenders and of any adjustment payable pursuant to Section 2.9(c). The
Agent will promptly provide the Lenders with such information as may be
necessary in order for the Lenders to make payments to the Agent and fund their
respective shares of any Borrowing.     (b)   Any amount to be paid by a Lender
to the Agent must be available to the Agent at the Agent’s Office by 2:00 p.m.
on the applicable day. Any amount to be disbursed by the Agent to a Borrower
will be made available to the relevant Borrower by crediting such Borrower’s
account at the Branch of Account or at any other place to be agreed upon from
time to time between the relevant Borrower and the Agent.

2.11 Lender’s Failure to Fund
     If a Lender fails to advance its share of any Borrowing and, despite such
failure, the Agent advances such amount to a Borrower, the Agent may recover
such amount from such Lender or, if it is unable to do so, from such Borrower,
with interest from the date of disbursement at the rate applicable to Borrowings
in the same form. Nothing in this Section obliges the Agent to fund any
Borrowing or advance any sums on behalf of a Lender who has failed to comply
with its obligations.
2.12 Conversions and Renewals

  (a)   A Borrower may convert from one form of permitted Borrowings to another
form of permitted Borrowings the whole or any part of the outstanding Borrowings
under the relevant Facility, provided that (i) Acceptances and Libor Loans may
not be converted prior to the maturity of their respective periods and
(ii) Letters of Credit may not be converted.     (b)   Sections 2.5 to 2.11
apply to a conversion or a renewal with such modifications as may be required.  
  (c)   Unless they are repaid, converted or renewed upon the maturity date of
their respective periods, (i) Acceptances will then become Prime Rate Loans for
the face amount of such Acceptances and (ii) Libor Loans will then become US
Base Rate Loans.

 



--------------------------------------------------------------------------------



 



- 19 -

  (d)   Any conversion to Borrowings in another currency is effected by the
repayment of the Borrowings to be so converted and by the re-borrowing of an
equivalent amount in the other currency.

2.13 Limitations on Lender’s Obligation to Fund
     Each Lender’s obligation to fund Borrowings is limited to such Lender’s
Commitment under the relevant Facility. The obligations of the Lenders hereunder
are not solidary and are not joint and several, and no Lender is responsible for
the obligations of any other Lender.
2.14 Increase of Facility B

  (a)   At any time after the execution of this Agreement but no later than the
90th day preceding the Facility B Maturity Date and provided that the aggregate
amount of the Facilities has not then been reduced (otherwise than by way of a
temporary reduction pursuant to Section 10.3), ACI may, by notice to the Agent,
request an increase up to $115,000,000 in the aggregate amount of the Facilities
(an “Increase”). The notice must specify:

  (i)   the amount of the proposed Increase, which must be a multiple of
$5,000,000, provided that the aggregate amount of all Increases made pursuant to
this Section 2.14 may not exceed $115,000,000; and     (ii)   the names of the
Persons who have accepted to participate in the Increase and the amount of their
participation, provided that if any such Person is not already a Lender, said
Person would qualify as a permitted assignee under Section 20.4 and its
participation would meet the requirements of such Section as if the
participation were an assignment made hereunder.

  (b)   Promptly after the giving of such notice, the Agent, the Borrowers, the
Lenders and the Persons who have accepted to participate in the Increase will
execute an amendment to this Agreement providing that:

  (i)   Facility B will be increased by the amount of the Increase;     (ii)  
each Person who has accepted to participate in the Increase will have a
Commitment under the Facilities equal to the amount of its participation in the
Increase (or an additional Commitment equal to such amount in the case of a
Person who is already a Lender);     (iii)   the total Commitment of each new or
existing Lender will be allocated or reallocated (as applicable) between
Facility A and Facility B pro rata to the respective amounts of Facility A and
B; and     (iv)   the new and existing Lenders will make among themselves such
assignments of Borrowings or adjustments as are necessary to ensure that

 



--------------------------------------------------------------------------------



 



-20-
all outstanding Borrowings under any Facility are owed to the Lenders under such
Facility in the proportion of their respective Commitments.

      and containing such other provisions as may be necessary to give effect to
the Increase, including conditions precedent to the effectiveness of the
Increase such as the absence of a Default and the delivery of legal opinions.  
  (c)   For greater certainty, (i) nothing in this Section is intended to commit
any Lender to participate or the Agent to arrange for a participation in an
Increase, and (ii) the aggregate amount of all Increases made pursuant to this
Section 2.14 may not exceed $115,000,000.

3 - Acceptances

3.1   Period and Amounts       Acceptances

  (a)   are for periods of one, two, three or six months or such other periods
as may be agreed to by all Lenders, but must mature on a date which is a
Business Day and which is no later than the maturity date of the applicable
Facility;     (b)   are denominated in Dollars, with a minimum of $20,000,000
per issue, provided that the Agent may round each Lender’s allocation of such
issue to the nearest $1,000 increment;     (c)   constitute outstanding
Borrowings for their face amount;     (d)   do not bear interest nor carry any
days of grace; and     (e)   may be discounted by the Lenders for their own
account or may be sold to third parties.

3.2   Disbursement

  (a)   The amount to be disbursed to a Borrower with respect to Acceptances
discounted by the Lenders is the Discounted Proceeds of such Acceptances, less
the applicable acceptance fee.     (b)   In the case of an issue of Acceptances
for the purposes of replacing existing Borrowings, the Borrower concerned must,
concurrently with such issue, pay to the Agent an amount equal to the aggregate
amount of the Borrowings so replaced. The amount so paid to the Agent will be
applied to the portion of the Borrowings which have been replaced by such
Acceptances.

 



--------------------------------------------------------------------------------



 



-21-

3.3   Power of Attorney

  (a)   Upon any issue of Acceptances, each Lender is authorized to sign,
complete, endorse and deliver on behalf of a Borrower the Acceptances to be
issued and to do all things necessary or useful in order to facilitate such
issuance. The Agent is also authorized to make the necessary arrangements for
the negotiation and delivery of Acceptances intended to be sold on the money
market.     (b)   In the case of an issue of Acceptances by way of promissory
notes to the order of Lenders who do not customarily accept banker’s acceptances
(as provided in paragraph (b) of the definition of Acceptances), a Borrower will
be deemed to have issued the corresponding notes to such Lenders, without the
necessity of physical execution and delivery of any note.

3.4   Depository Bills

     A Lender who accepts Acceptances that are “depository bills” within the
meaning of the Depository Bills and Notes Act (Canada) may deposit same with the
Canadian Depository for Securities Limited (“CDS”) and such Acceptances may be
dealt with in accordance with the rules and procedures of CDS.

3.5   Availability

     The availability of Acceptances is subject to funds being available for
such purpose in the Canadian money market; the Agent will notify the Borrowers
if Acceptances cease to be so available as well as when availability resumes.
The Borrowers must ensure that no more than 25 different issues of Acceptances
and Borrowings by way of Libor Loans under the Facilities are outstanding at any
time.
4 - Libor Loans

4.1   Amounts and Periods

  (a)   Libor Loans may be obtained for periods of one, two, three or six months
or such other periods as may be agreed to by all Lenders, but must mature on a
Business Day which is not later than the maturity date of the relevant Facility;
    (b)   Libor Loans must be in multiples of US$1,000,000, with a minimum of
US$20,000,000 per Borrowing; and     (c)   The Borrowers must ensure that no
more than 25 different Borrowings by way of Libor Loans and issues of
Acceptances are outstanding at any time under the Facilities.

 



--------------------------------------------------------------------------------



 



-22-

4.2   Changed Circumstances

    If a Lender determines that:

  (a)   it is unable to obtain US Dollars in the London inter-bank market,    
(b)   a law, regulation, administrative decision or guideline, or a Court
decision has made it unlawful or prohibits such Lender from making or
maintaining Libor Loans, or has imposed costs or constraints on such Lender that
do not exist on the date hereof in respect of Libor Loans, or     (c)   Libor is
less than its effective funding cost for making or maintaining Libor Loans,

the Lender may so notify the Agent and the Borrower concerned and no new
Borrowing by way of Libor Loans in the applicable currency, no conversion into
Libor Loans and no renewal of Libor Loans may be made with such Lender from the
date of the notice until the cause of such determination has ceased to exist. In
any such case, Borrowings with such Lender that otherwise would have been made
by way of Libor Loans will be made by way of US Base Rate Loans, notwithstanding
Section 2.7.

4.3   Conversion Prior to Maturity

     If it becomes unlawful or prohibited for a Lender to maintain Libor Loans,
all Libor Loans owed to such Lender will become US Base Rate Loans on the date
of the notice given pursuant to Section 4.2.
5 - Letters of Credit

5.1   Availability

     Letters of Credit will be issued by the Issuing Lender in Dollars, US
Dollars or any other freely tradable currency acceptable to the Issuing Lender,
for such transactions and on such terms and conditions as are mutually agreed
upon between the Borrower concerned and the Issuing Lender and are not
inconsistent with the provisions of this Article 5. Letters of Credit are
available only up to an aggregate outstanding amount at any time not exceeding
$150,000,000.

5.2   Maturity of Letters of Credit

     Except with the consent of all Lenders, no Letter of Credit may mature more
than 365 days after the date of its issue (or renewal) or after the Facility A
Maturity Date.

5.3   Borrowings

     Any Letter of Credit constitutes from the date of its issue an outstanding
Borrowing under Facility A or Facility B, as applicable, in a principal amount
equal to the maximum

 



--------------------------------------------------------------------------------



 



-23-
amount of the obligation of the Issuing Lender thereunder. The Issuing Lender
will notify the Agent of the issue of any Letter of Credit at least one Business
Day prior to the date of such issue.

5.4   Payments under Letters of Credit

     Each amount paid by the Issuing Lender under a Letter of Credit will
constitute, as of the date of payment, a Prime Rate Loan, if the payment is made
in Dollars or in a currency other than the US Dollar, and a US Base Rate Loan if
the payment is made in US Dollars. Any such loan will be allocated among the
Lenders pro rata to their respective Commitments under the applicable Facility.
Each Lender must fund such loan by remitting to the Agent (for the account of
the Issuing Lender) the amount of its share of such loan. The provisions of
Section 2.11 will apply in the event of non-disbursement by a Lender.

5.5   Currency Conversion

     If the Issuing Lender has paid an amount under a Letter of Credit in a
currency other than the Dollar or the US Dollar, such amount will be converted
into the applicable currency (as specified in Section 5.4) on the date of
payment.

5.6   Indemnity

     The Borrower concerned will pay all reasonable costs incurred and indemnify
the Issuing Lender, the Agent and the Lenders in respect of any loss or damage
suffered by them in connection with Letters of Credit, including legal fees and
other costs of litigation, except for any loss, damage or cost resulting from
wilful misconduct or gross negligence of the Issuing Lender, the Agent or the
Lenders.

5.7   I.C.C. Rules

     Unless otherwise provided in this Agreement or in any agreement relating to
their issue, Letters of Credit are governed by the Uniform Customs and Practice
for Documentary Credits (I.C.C. Publication 500, 1993 revision).

5.8   Deemed Utilizations

     Concurrently with the initial Borrowing hereunder, the letters of credit
listed in Schedule “E” will be deemed to be Letters of Credit issued at the
request of the applicable Borrower and outstanding under this Agreement. Such
letters of credit were issued by issuing lenders under the Existing Facilities.
It will be the responsibility of the applicable Borrower to negotiate with such
lenders any reimbursement which may be made to it with respect to the
non-accrued portion of any fee previously paid in respect of any such letter of
credit. From the date of the initial Borrowing hereunder, the provisions of
Sections 6.3 and 6.4 in respect of Letters of Credit fees and charges will apply
to the letters of credit listed in Schedule “E” as if the term of

 



--------------------------------------------------------------------------------



 



-24-
such letters of credit had commenced on such date. Accordingly, letters of
credit fees payable pursuant to Section 6.3 in respect of the letters of credit
listed in Schedule “E” will accrue from the date of the initial Borrowing
hereunder.
6 - Fees And Interest

6.1   Agency Fee

     The Borrowers must pay to the Agent, for its own account, an annual agency
fee in an amount agreed to between the Borrowers and the Agent in a separate
agreement.

6.2   Commitment Fees

     The Borrowers must pay, concurrently with the execution of this Agreement,
the commitment fees specified in the commitment fee letter executed by the
Borrowers prior to the date of this Agreement.

6.3   Letter of Credit Fees

     The Borrower concerned must pay a fee for each Letter of Credit issued
under the Facilities. The fee for each Letter of Credit will be at an annual
rate equal to the Applicable Rate. Fees are calculated on the face amount of
each Letter of Credit for the number of days included in the period of same
subject to a minimum of $250 (or US $250 for any Letter of Credit in US
Dollars). Any such fee must be paid to the Agent quarterly in arrears on the
first Business Day of the following quarter, for distribution to the Lenders pro
rata to their Commitments under the relevant Facility. Concurrently with the
payment of any such fee, the Borrower concerned must also pay to the Agent (for
the account of the Issuing Lender) a fronting fee at an annual rate equal to
0.125%, calculated as aforesaid.

6.4   Administrative Charges with respect to Letters of Credit

     The Borrower concerned must pay to the Issuing Lender administrative
charges in connection with Letters of Credit at the rates and on the terms
generally applicable to the other customers of such Issuing Lender.

6.5   Standby Fee

     The Borrowers must pay to the Agent, for distribution to the Lenders pro
rata to their Commitments under Facility A and Facility B, a standby fee on the
unused portion of Facility A and Facility B. The standby fees will be calculated
daily at a rate equal to the Applicable Rate and will be payable quarterly in
arrears on the first Business Day of the following quarter. For greater
certainty, (i) the unused portion of Facility A will be calculated without
taking into account any temporary reduction of Facility A pursuant to
Section 10.3, and (ii) the standby fee

 



--------------------------------------------------------------------------------



 



-25-
on the unused portion of Facility B will accrue from the date of this Agreement
and not from the Facility B Availability Date.

6.6   Usage Fee

     If, on any day, the aggregate of all outstanding Borrowings under the
Facilities exceeds 50% of the aggregate amount of all Commitments under the
Facilities, the Borrowers will pay a usage fee at the annual rate of 0.25%
calculated on the aggregate amount of the Borrowings under the Facilities which
are outstanding on such day. The usage fee will be payable to the Agent
quarterly in arrears on the first Business Day of the following quarter, for
distribution to the Lenders pro rata to their Commitments under the Facilities.
For greater certainty, prior to the Facility B Availability Date, the aggregate
amount of all Commitments will be calculated (i) including the Commitments under
Facility B, but (ii) without taking into account any temporary reduction of
Facility A pursuant to Section 10.3.

6.7   Acceptance Fees

     Upon the issue of any Acceptance, the Borrower concerned must pay to the
relevant Lender (or to the Agent for the account of such Lender) an acceptance
fee at an annual rate equal to the Applicable Rate. The acceptance fee will be
calculated on the face amount of the applicable Acceptance and for the number of
days included in the period of same.

6.8   Interest on Prime Rate Loans

     Prime Rate Loans bear interest until they are converted or repaid in full
(both before and after any Event of Default or judgment) at the Prime Rate in
effect from time to time, plus the Applicable Margin. Such interest is payable
monthly in arrears on the first Business Day of the following month.

6.9   Interest on US Base Rate Loans

     US Base Rate Loans bear interest until they are converted or repaid in full
(both before and after an Event of Default or judgment) at the US Base Rate in
effect from time to time, plus the Applicable Margin. Such interest is payable
monthly in arrears on the first Business Day of the following month.

6.10   Interest on Libor Loans

     Each Libor Loan bears interest at the Libor applicable to each such loan,
plus the Applicable Margin. Such interest is payable at the maturity of the
period of the loan or, if the period of such loan is more than three months, at
three-month intervals during the period of the loan.

 



--------------------------------------------------------------------------------



 



-26-

6.11   Calculation of Interest Rates

  (a)   Interest rates and fees to which Applicable Margins or Rates apply are
annual rates and are calculated daily on the basis of a 365-day year, except for
Libor Loans, where rates are calculated on the basis of a 360-day year.     (b)
  For the purposes of the Interest Act (Canada) only, the annual rate of
interest equivalent to a rate otherwise calculated under this Agreement is equal
to the rate so calculated multiplied by the actual number of days included in a
given year and divided by 365 days (or by 360 days, in the case of a rate
calculated on the basis of a 360-day year).

6.12   Interest on Arrears

  (a)   Any amount (other than an amount due on account of principal or
interest) which is not paid when due will bear interest at the Prime Rate in
effect from time to time, plus the Applicable Margin increased by 2%, in the
case of an amount to be paid in Dollars, and at the US Base Rate in effect from
time to time, plus the Applicable Margin increased by 2%, in the case of an
amount to be paid in US Dollars or any other currency.     (b)   Any interest
which is not paid when due will bear interest at the rate that has been used to
calculate such unpaid interest.     (c)   Interest on arrears is compounded
monthly and is payable on demand.

7 - Repayment, Prepayment and Cancellation

7.1   Repayment of the Facilities

     The Borrowers must repay in full the outstanding Borrowings and pay all
other amounts owing under Facility A on the Facility A Maturity Date. The
Borrowers must repay in full the outstanding Borrowings and pay all other
amounts owing under Facility B on the Facility B Maturity Date.

7.2   Mandatory Prepayments

     The Borrowers must make such prepayments as may be necessary to ensure that
the aggregate of outstanding Borrowings (expressed in Dollars) under Facility B
will not at any time exceed the lesser of (i) the amount of Facility B and
(ii) the Borrowing Base.
7.3 Optional Prepayments

  (a)   The Borrowers may at any time make prepayments on Borrowings outstanding
under any of the Facilities without affecting their right to re-borrow under the

 



--------------------------------------------------------------------------------



 



-27-

      applicable Facility up to its maximum available amount. Except for
prepayments applied to overdraft utilizations made pursuant to Section 2.8,
(i) prepayments will at all times be applied firstly to Facility B and then to
Facility A, and (ii) the notice and amount requirements set forth in Section 2.8
(adapted accordingly) apply to prepayments.     (b)   No prepayment may be made
in respect of Acceptances or Libor Loans before the maturity date of their
respective periods.

7.4   Exchange Rate Fluctuations

     If, at any time, due to fluctuations in the rate of exchange of a currency
against another currency, the outstanding amount of the Borrowings under any
Facility, expressed in Dollars, exceeds the then maximum amount of such
Facility, expressed in Dollars, the Borrower concerned must pay to the Agent,
three Business Days following a demand to that effect, the amount of such
excess. However, no such demand will be made as long as the excess is not more
than 2%.

7.5   Letters of Credit

     For greater certainty, if Letters of Credit issued under any Facility are
outstanding on the maturity date of such Facility or on the date the
indebtedness of the Borrowers becomes repayable pursuant to Section 16.2, the
aggregate amount of such outstanding Letters of Credit will be included in the
Borrowings to be repaid on any such date. However, if any such Letter of Credit
expires or is cancelled without having been drawn, the amount repaid in respect
of same will be reimbursed to the Borrower concerned but only after performance
of all other obligations of, and payment of all other amounts payable by, the
Borrowers or the Designated Subsidiaries under the Credit Documents.

7.6   Optional Reduction of the Facilities

     ACI may, on giving not less than 10 Business Days prior notice to the
Agent, permanently reduce the aggregate amount of the Facilities by amounts of
not less than $20,000,000. Any such reduction will be applied first to Facility
B and then to Facility A. The notice of reduction must specify the amount of the
reduction and the Business Day when the reduction will be become effective. On
such date, the Borrowers must make a repayment in an amount sufficient for the
outstanding Borrowings under the Facilities not to exceed the new lesser amount
of such Facilities.

 



--------------------------------------------------------------------------------



 



-28-
8 - Place and Currency of Payment

8.1   Payments to the Agent

     Unless otherwise specified, (i) all payments to be made by a Borrower must
be made to the Agent at the Branch of Account, and (ii) all payments made to the
Agent will be deemed to have been made to the Agent for the rateable benefit of
the applicable Lenders. Any payment due by a Borrower may be charged to an
account maintained by such Borrower with the Agent.

8.2   Time of Payments

     Any payment that is due on a day that is not a Business Day may be made on
the next Business Day but will bear interest until received in full. All
payments must be made in funds which are immediately available on the date on
which payment is due.

8.3   Currency

     Unless otherwise provided, (i) all amounts owing under any Borrowing are
payable in the currency of such Borrowing, (ii) Letter of Credit fees are
payable in Dollars, except that any such fee owing as a result of a Letter of
Credit issued in US Dollars is payable in US Dollars, (iii) standby fees and
usage fees are payable in Dollars, and (iv) all other amounts are payable in
Dollars or US Dollars, as may be specified by the Agent.

8.4   Judgment Currency

     If a judgment is rendered against a Borrower for an amount owed hereunder
and if the judgment is rendered in a currency (“other currency”) other than that
in which such amount is owed under this Agreement (“currency of the Agreement”),
such Borrower will pay, if applicable, at the date of payment of the judgment,
an additional amount equal to the excess (i) of the said amount owed under this
Agreement, expressed into the other currency as at the date of payment of the
judgment, over (ii) the amount of the judgment. For the purposes of obtaining
the judgment and making the calculation referred to in (i), the exchange rate
will be the rate announced or quoted by the Bank of Canada at or around noon, on
the relevant date, for converting the currency of the Agreement to obtain the
other currency. Any additional amount owed under this Section will constitute a
cause of action distinct from the cause of action which gave rise to the
judgment, and said judgment will not constitute res judicata in that respect.

8.5   Payments Net of Taxes

  (a)   If a Borrower, the Agent or any Lender is compelled by law to make any
withholding or deduction due to any tax or if a Lender is liable to pay tax in
respect of any payment due or made by a Borrower, the Borrower concerned must
pay to the Agent or such Lender such additional amount as may be necessary in
order that the payment actually received be equal to the payment which otherwise

 



--------------------------------------------------------------------------------



 



-29-

      would have been received in the absence of such withholding or deduction
or tax (including in the absence of any additional withholding or deduction or
tax in respect of any additional amount payable pursuant to this Section).
However, this Section 20.8 will not apply in respect of a tax on the overall net
income or capital of a Lender.     (b)   Notwithstanding Section 8.5(a), the
Borrowers will not be required to pay any such additional amounts in respect of
taxes to any Lender who is not a Canadian qualified lender, unless (i) the
Borrowers have consented to such Lender benefiting from Section 8.5(a) or
(ii) after the occurrence of and during the continuance of an Event of Default.
For the purpose hereof, “Canadian qualified lender” means a Lender who (i) is
not a “non-resident” within the meaning of the Income Tax Act (Canada), or
(ii) is an “authorized foreign bank” within the meaning of the Bank Act (Canada)
but only in respect of amounts paid or credited hereunder in respect of its
“Canadian banking business” within the meaning of the Income Tax Act (Canada).

9 - Conditions Precedent to Borrowings

9.1   Conditions Precedent to the Initial Borrowing under Facility A

     Facility A will not be available and the Borrowers may not obtain any
Borrowing under Facility A until the following conditions precedent have been
fulfilled to the satisfaction of the Agent and Lenders:

  (a)   the Agent and the Lenders must have received, in form and substance
satisfactory to them, each of the following documents:

  (i)   a copy of the constitutive documents of each of the Borrowers;     (ii)
  a certificate of good standing in respect of each of the Borrowers;     (iii)
  a copy of the documents evidencing the authority and attesting to the
authenticity of the signatures of the Persons acting on behalf of each of the
Borrowers;     (iv)   the Security Documents required to be delivered pursuant
to Article 10 (except Sections 10.2 and 10.4);     (v)   a compliance
certificate in the form of Schedule “F”;     (vi)   a direction of payment for
the repayment of the Existing Facilities;     (vii)   a certificate evidencing
the insurance coverage required to be maintained by the Abitibi Entities
pursuant to this Agreement; and

 



--------------------------------------------------------------------------------



 



-30-

  (viii)   legal opinions addressed to the Agent and the Lenders from counsel to
the Borrowers and counsel to the Agent, relating to such matters as the Agent
and the Lenders may reasonably require.

  (b)   all fees and expenses owing by the Borrowers to the Agent and the
Lenders at the time of execution of this Agreement and all fees and expenses of
the Agent’s counsel in connection with the Credit Documents must have been paid
in full.

9.2   Conditions Precedent to Initial Borrowing under Facility B

     Facility B will not be available and the Borrowers may not obtain any
Borrowings under Facility B until the conditions precedent set forth in
Section 9.1 as well as the following conditions precedent have been fulfilled to
the satisfaction of the Agent and the Lenders (the date on which the Agent
confirms that such conditions precedent have been fulfilled being the “Facility
B Availability Date”):

  (a)   the Agent and the Lenders must have received, in form and substance
satisfactory to them, each of the following documents:

  (i)   a 10-Business Day prior written notice from the Borrowers specifying the
proposed Facility B Availability Date;     (ii)   a copy of the constitutive
documents of each of the Designated Subsidiaries;     (iii)   a certificate of
good standing in respect of each of the Designated Subsidiaries;     (iv)   a
copy of the documents evidencing the authority and attesting to the authenticity
of the signatures of the Persons acting on behalf of each of the Designated
Subsidiaries;     (v)   the Security Documents required to be delivered pursuant
to Article 10 in respect of Facility B;     (vi)   a compliance certificate in
the form of Schedule “F” and a Borrowing Base Report as at the last Business Day
of the month preceding the proposed Facility B Availability Date but giving
effect to the foregoing clause (v);     (vii)   a description of the accounts
receivable subject to any Securitization Program which will be in effect on the
proposed Facility B Availability Date, such description to also include the
amount and term of any such program as well as a summary of the termination
events thereunder; and     (viii)   legal opinions addressed to the Agent and
the Lenders from counsel to Borrowers and the Designated Subsidiaries and
counsel to the Agent,

 



--------------------------------------------------------------------------------



 



-31-

      relating to such matters as the Agent and the Lenders may reasonably
require;

  (b)   all fees and expenses owed by the Borrowers and the Designated
Subsidiaries to the Agent and the Lenders and of the Agent’s counsel in
connection with the Credit Documents must have been paid in full.

9.3   Conditions Precedent to All Borrowings

    The Borrowers may not obtain any Borrowing or convert or renew any
Borrowing:

  (a)   if the Agent has not received timely notice of such Borrowing,
conversion or renewal; or     (b)   if a Default has occurred and is continuing.

Each notice of Borrowing or of the renewal or conversion of a Borrowing
constitutes a certification by the Borrowers that no Default has occurred and is
continuing.

9.4   Waiver of Conditions Precedent

     The conditions precedent provided for in this Article are for the sole
benefit of the Agent and the Lenders. The Agent and the Lenders may waive such
conditions precedent, in whole or in part, with or without conditions, without
prejudice to any other or future rights that they might have against the
Borrowers and any other Person.

9.5   Special Waiver in respect of the Security

     Notwithstanding clauses (iv) and (viii) of Section 9.1 (a), delivery of
title opinions and certificates of location will become a condition precedent to
Borrowings only from the 91st day following the date of this Agreement. The
Borrowers undertake to provide such opinions and surveys to the Lenders as soon
as practicable, but no later than the 90th day following the date of this
Agreement. The Borrowers also undertake to correct within a reasonable time any
material deficiency revealed by title opinions and certificates of location
relating to immovable property.

9.6   Early Termination of the Commitments

     If all of the conditions precedent set forth in Section 9.1 (but subject to
Section 9.5) have not previously fulfilled or waived, the Lenders’ Commitments
will terminate on October 15, 2005.

 



--------------------------------------------------------------------------------



 



-32-
10 - Security

10.1   Guarantees by Borrowers

  (a)   Each of ACI and ACCC will be at all times solidarity (i.e. jointly and
severally) liable for all Borrowings owed by and all obligations of any Borrower
under this Agreement and any other Credit Document. Each of ACI and ACCC waives
all benefit of division or discussion and will be liable to the Agent and the
Lenders in the same manner and with the same force as if it had been the primary
debtor of all such Borrowings and obligations. In particular, but without
limitation, each of ACI and ACCC will be liable to pay on its due date any
amount owing hereunder or under any other Credit Document, without notice or
demand and without any requirement that it be notified or informed of the time
or manner of Borrowings and repayments by any Borrower.     (b)   The liability
of ACI and ACCC under this Section 10.1 will not be released, reduced or
affected by reason of any waiver or extension granted by the Lenders without the
consent of ACI or ACCC or by reason of any release of or any stay of proceedings
against any Borrower pursuant to any law relating to bankruptcy, insolvency,
restructuration or affecting creditors’ rights or by reason of any circumstance
which might otherwise constitute a defence available to, or a discharge of, any
Borrower.     (c)   None of ACI and ACCC will be entitled to exercise any
subrogation in the rights of the Lenders by reason of a payment made pursuant to
this Section 10.1 until all Lenders will have been paid in full of all monies
owed to them by the Borrowers hereunder or any other Credit Document.

10.2   Guarantees by Designated Subsidiaries

     Each Designated Subsidiary must guarantee in favour of the Agent and the
Lenders the performance of all obligations of the Borrowers under Facility B.

10.3   Facility A Security

  (a)   To secure the performance of the obligations of the Borrowers under
Facility A, ACCC must provide in favour of the Agent and the Lenders security on
ACCC’s shares in Manicouagan Power Company;     (b)   To secure the performance
of the obligations of the Borrowers under Facility A, ACCC must provide in
favour of the Agent and the Lenders security over:

  (i)   the value-added papers mill of ACCC located in Alma, Québec including
related assets necessary for the operation of such mill;

 



--------------------------------------------------------------------------------



 



-33-

  (ii)   the newsprint mill of ACCC located in Amos, Québec including related
assets necessary for the operation of such mill;     (iii)   the Laurentide
value-added papers mill of ACCC located in Grand-Mére, Québec including related
assets necessary for the operation of such mill;     (iv)   the newsprint mill
of ACCC located in Baie-Comeau, Québec including related assets necessary for
the operation of such mill.

      Each such mill and other mills (together with related assets) which will
become subject to the Security as contemplated by this Section 10.3 is called
herein a “Charged Mill”.

  (c)   If the Charged Mills EBITDA is less than the Charged Mills EBITDA
Threshold (hereafter, the “shortfall”) at the end of two consecutive quarters,
the Borrowers may exercise within 3 months from such time (the “option period”)
any one of the following options:

  (i)   permanently reduce Facility A by an amount equal to four times the
amount of the shortfall and increase Facility B by an amount which is a multiple
of $1,000,000 but does not exceed the amount by which Facility A has been
reduced;     (ii)   temporarily reduce Facility A by an amount equal to four
times the amount of the shortfall; or     (iii)   grant security on another mill
or other mills provided that this option may only be exercised if such other
mill or mills are located in Canada or the United States and are acceptable to
the Majority Lenders and if the grant of such security results in the Charged
Mills EBITDA being equal to or greater than 110% of the Charged Mills EBITDA
Threshold at the end of the option period;

  (d)   Upon the occurrence of an event resulting or likely to result in an
interruption of the operations of a Charged Mill for a period of at least
180 days (by reason of a closure, a casualty or any other cause), the Mill
EBITDA for such Charged Mill will be deemed to have been zero from and including
the last day of the quarter immediately preceding the quarter in which such
event has occurred.     (e)   Concurrently with the grant of any security on
Charged Mills, ACI must provide to the Agent a certificate by an Authorized
Officer (i) confirming that the grant of such security does not breach the terms
of any of the indentures governing outstanding notes or debentures issued or
guaranteed by ACI (the “indentures”) and (ii) setting forth the calculations
supporting such confirmation.

 



--------------------------------------------------------------------------------



 



-34-

  (f)   If the Borrowers are willing to exercise the option of
Section 10.3(c)(iii) and the conditions permitting the exercise of such option
are met but the grant of security pursuant to such clause would result in a
breach of the terms of any of the indentures, then the Borrowers may permanently
or temporarily reduce Facility A to the maximum amount that would allow such
security to be granted without causing such breach.     (g)   Upon any permanent
or temporary reduction of Facility A, the Charged Mills EBITDA Threshold will be
reduced by an amount representing 25% of the amount of the reduction of Facility
A. In the event of any such reduction of the Charged Mills EBITDA Threshold in
circumstances where the Borrowers are willing to exercise the option of Section
10.3(c)(iii), they will be required to grant additional security only to the
extent the provisions of said Section would still require the grant of such
security after giving effect to the reduction.     (h)   If the Borrowers are
willing to exercise the option of Section 10.3(c)(iii) but any mill proposed by
the Borrowers to be given as security is not acceptable to the Majority Lenders,
then the Borrowers may exercise the option of Section 10.3(c)(i) or of
Section 10.3(c)(ii).     (i)   If the Borrowers do not exercise any of the
options provided in Section 10.3(c) before the expiry of the option period, then
Facility A will be reduced by an amount equal to four times the amount of the
shortfall, effective on the first Business Day following the expiry of the
option period.     (j)   Concurrently with any permanent or temporary reduction
of Facility A pursuant to Section 10.3, the Borrowers will make a repayment on
Borrowings outstanding under Facility A in an amount sufficient for such
Borrowings not to exceed the new amount of Facility A.     (k)   In the event of
a temporary reduction of Facility A, the Borrowers may thereafter, by a 10-day
prior notice to the Agent, increase Facility A by the amount of the reduction
and increase the Charged Mills EBITDA Threshold to its previous amount but only
if, after giving effect to such increases, the Charged Mills EBITDA was equal to
or greater than 110% of the Charged Mills EBITDA Threshold at the end of the
last and the next to the last quarters immediately preceding the quarter in
which the notice is given.     (l)   Any increase in Facility B and any
permanent or temporary reduction of Facility A pursuant to this Section 10.3(c)
will be allocated among the Lenders under Facility A pro rata to their
Commitments under Facility A.

10.4   Facility B Security

     To secure the performance of the obligations of the Borrowers under
Facility B, each of the Borrowers and the Designated Subsidiaries must provide
in favour of the Agent and the

 



--------------------------------------------------------------------------------



 



- 35 -
Lenders security over their present and future inventory located in Canada and
their accounts receivable due by customers located in Canada and the United
States. To the extent they wish to increase the Borrower Base, the Borrowers and
the Designated Subsidiaries may also elect to grant security over all or part of
their present and future inventory located in the United States and their
accounts receivable due by customers located in the other countries listed in
clause (a) of the definition of Borrowing Base.

10.5   Insurance

     The Borrowers will cause the Agent (or its representative) to be named as
first loss payee on all insurance policies relating to the property and assets
covered by the security. Each policy covering immovable property and equipment
must contain a “mortgage clause”.

10.6   Securitization Program

     In connection with any Securitization Program, the Agent will be authorized
without any further consent of the Lenders to execute on behalf of the Lenders
an intercreditor agreement between the Lenders and the relevant securitization
providers for the purposes of determining the respective rights and priorities
of the Lenders and such securitization providers over the accounts receivable
(and proceeds thereof) of the relevant Abitibi Entities.

10.7   Validity of the Security and Contents of Security Documents

     The Security must be perfected and first-ranking at all times with respect
to all property intended to be covered thereby, subject however to Permitted
Liens. Each Security Document must be in form and substance satisfactory to the
Agent and remain valid and in force at all times. The Security Documents will
include such corporate documents, consents, legal opinions, Lien searches and
certificates of location or surveys as the Agent may reasonably require.

10.8   Release of the Security

     In the event of a disposition to any non-Abitibi Entity permitted by and
complying with Section 13.3(b)(iii) of property subject to the Security, the
Agent will be authorized without any further consent of the Lenders to release
the Security with respect to such property and to execute on behalf of the
Lenders any instrument evidencing such release.

 



--------------------------------------------------------------------------------



 



- 36 -
11 - Representations and Warranties

    Each of the Borrowers represents and warrants that:

11.1   Corporate Existence and Capacity       Each of the Abitibi Entities

  (a)   is a Person duly constituted and organized, validly existing and in good
standing under the laws of the jurisdiction of its constitution;     (b)   has
all requisite corporate or other power necessary to own its assets and carry on
its business as now being or as proposed to be conducted; and     (c)   is
qualified to do business and is in good standing in all jurisdictions in which
the nature of the business conducted by it makes such qualification necessary
and where failure to so qualify could reasonably be expected to have a Material
Adverse Effect.

11.2   Authorization and Validity

     Each Borrower and Designated Subsidiary has all necessary power, authority
and legal right to execute, deliver and perform its obligations under the Credit
Documents to which it is a party, has duly authorized by all necessary action
the execution, delivery and performance of its obligations under such Credit
Documents and has duly and validly executed and delivered the Credit Documents
to which it is a party. The obligations of each Borrower and Designated
Subsidiary under the Credit Documents to which it is a party constitute legal,
valid and binding obligations of such Borrower and Designated Subsidiary.

11.3   No Breach

     The execution and delivery of the Credit Documents and the performance by
the Borrowers and Designated Subsidiaries of their respective obligations
thereunder will not conflict with, result in a breach of or require any consent
under, (i) their constitutive documents or by-laws, (ii) any applicable law or
regulation, (iii) any order, injunction or decree of any court or governmental
authority or agency, or (iv) any material agreement or instrument to which any
Borrower or Designated Subsidiary is a party or by which it or any of its
property is bound.

11.4   Approvals

     Except for filings or registrations required to perfect the Security, no
authorization, approval or consent of, nor any filing or registration with, any
governmental or regulatory authority or agency, is necessary for the execution,
delivery or performance by each Borrower

 



--------------------------------------------------------------------------------



 



- 37 -
and Designated Subsidiary of the Credit Documents to which it is a party or to
ensure the legality, validity or enforceability thereof.

11.5   Compliance with Laws and Permits

     Each of the Abitibi Entities (i) is in compliance in all material respects
with all laws and regulations applicable to it and its business and assets,
including Environmental Laws, (ii) holds all material permits, licenses,
approvals, consents and other authorizations required under all such laws and
regulations to own its assets and to carry on its business as now being or as
proposed to be conducted, except where such non-compliance or failure could not
reasonably be expected to have a Material Adverse Effect.

11.6   Title to Assets

     The property and assets of the Abitibi Entities, taken as a whole, are not
subject to title defects or restrictions which could materially and adversely
impair their value or normal use. The Abitibi Entities own or have rights of use
for all property and assets (including intellectual property) necessary to carry
on their businesses, except where such failure to own or to have such rights of
use could not reasonably be expected to have a Material Adverse Effect.

11.7   Fibre Supply Arrangements

     The fibre supply arrangements available to the Borrowers provide sufficient
volumes to sustain the operations of each Charged Mill.

11.8   Litigation

     There are no legal or arbitration proceedings at law or in equity, or any
proceedings by or before any governmental or regulatory authority or agency, or,
to the best of its knowledge, any claim or investigation under Environmental
Laws, or any labour disputes, now pending or, to the best of its knowledge,
threatened against any of the Abitibi Entities or any of their properties or
rights that, if adversely determined, could reasonably be expected to have a
Material Adverse Effect.

11.9   No Default     No Default has occurred and is continuing.   11.10  
Solvency       Each of the Borrowers and the Designated Subsidiaries is Solvent.

 



--------------------------------------------------------------------------------



 



- 38 -

11.11   Taxes

     Each of the Abitibi Entities has filed all income tax returns and all other
tax returns and paid all taxes (other than those not yet delinquent or contested
in good faith) that are required to be filed or paid by them. The charges,
accruals and reserves on the books of the Abitibi Entities in respect of taxes
and other governmental charges are adequate.

11.12   Margin Stock Restrictions

     None of the Abitibi Entities is engaged principally, or as one of its
important activities, in the business of extending credit for the purpose, of
buying or carrying margin stock, and no part of the proceeds of any extension of
credit hereunder will be used to buy or carry any margin stock. “Margin stock”
herein has the meaning specified in Regulations U and X of the Board of
Governors of the Federal Reserve System of the United States.

11.13   Pension Plans

     Except as does not otherwise have a Material Adverse Effect, (i) all
contributions required under applicable law in respect of each pension or
benefit plan and Plan maintained by any Abitibi Entity or any of their ERISA
Affiliates have been made, (ii) each such plan is fully funded on an ongoing and
termination basis to the extent required under applicable law, including ERISA,
(iii) each of the Borrowers, any Subsidiaries and any of their ERISA Affiliates
has fulfilled its obligations under the minimum funding standards of Section 302
of ERISA and Section 412 of the Code with respect to each Plan, (iv) none of the
Borrowers or any of their Subsidiaries or any of their ERISA Affiliates has
incurred any Withdrawal Liability that has not been satisfied in full, (v) none
of the Borrowers or any of their Subsidiaries nor any of their ERISA Affiliates
has received any notification that any Multiemployer Plan is in reorganization
or has been terminated within the meaning of Title IV of ERISA, (vi) none of the
Borrowers or any of their Subsidiaries or any of their ERISA Affiliates has any
liability to the PBGC (other than for unpaid premiums); and (vii) each Plan
which is intended to qualify under Section 401(a) of the Code has been
determined by the United States Internal Revenue Service (“IRS”) to be so
qualified (or will be submitted to the IRS pursuant to a request that the IRS
make such determination) and, to the knowledge of the Borrowers nothing has
occurred since the date of such determination that would adversely affect such
determination.

11.14   Investment Company Act

     None of the Abitibi Entities is an “investment company”, or a company
“controlled” by an “investment company”, within the meaning of the Investment
Company Act of 1940 of the United States, as amended.

 



--------------------------------------------------------------------------------



 



- 39 -

11.15   Public Utility Holding Company Act

     None of the Abitibi Entities is a “holding company”, or an “affiliate” of a
“holding company” or a “subsidiary company” of a “holding company”, within the
meaning of the Public Utility Holding Company Act of 1935 of the United States,
as amended.

11.16   Restriction on Payments

     None of the Abitibi Entities (other than a Securitization SPV) is subject
to any law, regulation, agreement or legal impediment that prohibits, restricts
or imposes any condition upon the ability of an Abitibi Entity to pay
Distributions or to make or repay loans or advances, except for laws of general
application providing that the declaration or payment of Distributions by a
Person is subject to such Person being in compliance with solvency or other
similar requirements.

11.17   Corporate Structure

  (a)   The Corporate Structure Chart contains a complete and correct list of
(i) all Abitibi Entities together with the jurisdiction of organization of each
such entity, (ii) each Person holding ownership interests in each such entity
(except as to ACI), (iii) the percentage of ownership held by each such Person
and (iv) any prior name of the Borrowers (including any pre-merger corporate
name), in each case, as of the date of this Agreement.     (b)   The Control of
Manicouagan Power Company is directly held by ACCC.

11.18   Financial Statements and Financial Year

     The last audited financial statements of ACI are complete and correct and
fairly present the consolidated financial condition and results of operation of
ACI as at their stated date, all in accordance with GAAP. None of the Abitibi
Entities has on the date thereof any material contingent liabilities,
liabilities for taxes, unusual forward or long-term commitments or unrealized or
anticipated losses from any unfavourable commitments that have not been
disclosed in writing to the Agent and the Lenders. The financial year of each of
the Abitibi Entities ends in December of each year.

11.19   Material Adverse Change       There has been no Material Adverse Change
since December 31, 2004.   11.20   True and Complete Disclosure

     The information, reports, financial statements and documents furnished or
to be furnished by or on behalf of the Abitibi Entities to the Agent or any
Lender in connection with the

 



--------------------------------------------------------------------------------



 



- 40 -
negotiation, preparation, execution, delivery or performance of the Credit
Documents, when taken as a whole, do not and will not contain any untrue
statement of material fact or omit to state any material fact necessary to make
the statements therein, in light of the circumstances under which they were
made, not misleading.
12 - Affirmative Covenants

12.1   General Covenants       Each of the Borrowers will, and will cause each
of the other Abitibi Entities to:

  (a)   Legal Existence — preserve and maintain (i) its legal existence, except
to the extent permitted by Section 13.3 and (ii) all of its material rights,
privileges and licenses, except where failure to preserve and maintain such
rights, privileges and licenses could not reasonably be expected to have a
Material Adverse Effect;     (b)   Legal Compliance — comply in all material
respects with the requirements of all laws and regulations applicable to it and
its business and assets (including Environmental Laws) and with all orders of
governmental or regulatory authorities;     (c)   Payment of Taxes — pay and
discharge all taxes, assessments and governmental charges or levies imposed on
it or on its income or profits or on any of its property or assets prior to the
date on which penalties or interest attach thereto, except for any such tax,
assessment, charge or levy the payment of which is being contested in good faith
and by proper proceedings and against which adequate reserves are being
maintained;     (d)   Maintenance of Property — maintain all of its properties
and assets used or useful in its business in good working order and condition,
ordinary wear and tear excepted, except for such property or assets that are no
longer necessary for the operations and business of the Abitibi Entities;    
(e)   Material Agreements — perform its obligations under and preserve and
maintain in force all agreements to which it is a party that are necessary for
or material to its operations and business;     (f)   Insurance — maintain
insurance on its property with financially sound and reputable insurance
companies against loss and damage in at least the amounts (and with only those
deductibles) customarily maintained, and against such risks as are typically
insured against in the same general area, by Persons of comparable size engaged
in the same or similar business as the Abitibi Entities; and also maintain all
worker’s compensation, employer’s liability insurance or similar insurance as
may be required under applicable laws;     (g)   Business — conduct its
operations in a business-like manner;

 



--------------------------------------------------------------------------------



 



- 41 -

  (h)   Records — keep adequate records and books of account, in which complete
entries will be made in accordance with GAAP (with the exception of certain US
Abitibi Entities whose records and books of accounts are to be maintained in
accordance with US generally accepted accounting principles); and     (i)  
Access — permit representatives of the Agent and any Lender, upon reasonable
prior notice and during normal business hours, to examine, copy and make
extracts from its books and records, to inspect any property subject to the
Security, and to discuss its business and affairs with its officers and
auditors.

12.2   Rating

     ACI will use its best efforts to maintain at all times long-term senior
unsecured debt or corporate ratings with both of Moody’s and S&P.

12.3   Environmental Reports for Charged Mills

     ACI will, (i) within 60 days of the date hereof, provide to the Agent, for
distribution to the Lenders, a Phase I environmental review for each of the
Charged Mills referred to in Section 10.3(b), (ii) promptly, if recommended by
such Phase I environmental review and requested by the Majority Lenders, an
intrusive Phase II review, in each case, conducted by an environmental
consultant acceptable to the Agent, and (iii) remedy any material non-compliance
with Environmental Laws revealed by any such review within a reasonable time.

12.4   Use of Proceeds

     The Borrowers will use the proceeds of the Facilities only for the purposes
permitted under this Agreement. The Borrowers will not use the Facilities to
finance any private or public tender offer for the shares or other securities of
a Person whose governing body has not approved such offer (“hostile take-over”).

12.5   Disclosure of Facilities

     ACI will always describe the Facilities in any press release or public
disclosure document in a manner that is consistent with the terms of this
Agreement and the conditions for the availability of the applicable Facility.

12.6   Further Assurances

     Each of the Borrowers will, and will cause each of the other Abitibi
Entities to, cooperate with the Lenders and the Agent and execute such further
instruments and documents as the Agent may reasonably request to carry out to
its satisfaction the transactions contemplated by the Credit Documents.

 



--------------------------------------------------------------------------------



 



- 42 -

12.7   Representations and Warranties

     Each of the Borrowers will ensure that all representations made in this
Agreement are true and correct at all times, except for representations made as
of a date expressly stated therein.
13 - Negative Covenants
     Each of the Borrowers covenants and agrees that:

13.1   Negative Pledge

     None of the Abitibi Entities will create, incur, assume or suffer to exist
any Lien on their present and future property or assets except for the Security
and Permitted Liens.

13.2   Indebtedness

  (a)   No Borrower will create, incur, assume or permit to exist any Funded
Debt to any other Abitibi Entity unless such Funded Debt is subordinate in right
of payment to the indebtedness hereunder on terms and conditions satisfactory to
the Agent;     (b)   None of the Abitibi Entities other than the Borrowers will
create, incur, assume or permit to exist any Funded Debt, other than:

  (i)   indebtedness to the Agent and the Lenders under the Credit Documents;  
  (ii)   indebtedness to the other Abitibi Entities;     (iii)   indebtedness of
Abitibi-Consolidated Finance, L.P., at any time not exceeding US$250,000,000;  
  (iv)   indebtedness of a Person which becomes a Subsidiary after the date
hereof, provided that no other Abitibi Entity is liable for the payment of such
indebtedness;     (v)   indebtedness up to an aggregate outstanding amount for
all Abitibi Entities other than the Borrowers not exceeding at any time 10% of
Net Tangible Assets; and     (vi)   indebtedness arising from a Securitization
Program.

 



--------------------------------------------------------------------------------



 



- 43 -

13.3   Limitations on Fundamental Changes       None of the Abitibi Entities
will:

  (a)   enter into any transaction of merger or amalgamation, or liquidate, wind
up or dissolve itself, except that any Abitibi Entity may merge or amalgamate
with another Abitibi Entity provided that the following conditions are
fulfilled:

  (i)   no Default occurs as a result of the merger or amalgamation;     (ii)  
if any of the merging or amalgamating entity is a Borrower or a Designated
Subsidiary, the surviving or amalgamated entity executes and delivers to the
Agent all such documents as may be necessary or advisable to confirm that such
entity is bound as successor of the merging or amalgamating entities by all
Credit Documents to which such entities were parties;     (iii)   if any of the
merging or amalgamating entity is a Borrower, the surviving or amalgamated
entity is organized under the laws of Canada, or a political division thereof,
and, if any of the merging or amalgamating entity is a Designated Subsidiary,
the surviving or amalgamated entity is organized under the laws of Canada, the
United States, the United Kingdom or a political division thereof; and     (iv)
  the Agent has been provided at least 20 days prior to the merger or
amalgamation with satisfactory evidence of compliance with the requirements of
clauses (i), (ii) and (iii) including such financial information, certificates,
documents and legal or other professional opinions as the Agent may reasonably
request.

  (b)   sell, lease, transfer or otherwise dispose of in one transaction or a
series of related transactions to any Person (in each case a “disposition”) any
property (other than inventory sold in the ordinary course of business), except
for the following dispositions (in each case, provided that no Default occurs as
a result of the disposition):

  (i)   dispositions of property not subject to the Security where the book
value of the property disposed, together with the book value of all property
disposed in the aggregate since the date of this Agreement, does not exceed
22.5% of Net Tangible Assets as at December 31, 2004;     (ii)   dispositions by
an Abitibi Entity to another Abitibi Entity, provided that the conditions of
paragraph (a) above are fulfilled in the case of a disposition by a Borrower or
a Designated Subsidiary (as if the disposition were a merger and the transferee
were the surviving entity) and provided further that if the disposition relates
to substantially all of the property of the

 



--------------------------------------------------------------------------------



 



- 44 -

      transferor, the latter (if not a Borrower) may wind-up or dissolve itself
after completion of such disposition; or     (iii)   dispositions of accounts
receivable (including related guarantees and security) pursuant to a
Securitization Program to the extent such accounts receivable are not generated
by a disposition of inventory subject to the Security made after the occurrence
of an Event of Default specified in Section 16.1(f) or Section 16.1(g) or after
the date the indebtedness of the Borrowers hereunder becomes repayable pursuant
to a notice given under Section 16.2 and provided that no account receivable
subject to a Securitization Program (in whole or in part) will be included in
the Borrowing Base, it being understood however that accounts receivable
permitted to be disposed pursuant to this clause (iii) will be excluded from the
Security from the date of any such permitted disposition.

13.4   Core Business

     None of the Abitibi Entities (other than a Securitization SPV) will,
directly or indirectly, carry on any business other than the Core Business.

13.5   Financial Assistance

     None of the Abitibi Entities will provide financial assistance (whether by
way of loan, Guarantee or otherwise) in favour of Persons who are not Abitibi
Entities or in which ACI has an equity interest of less than 10% in value,
except for financial assistance that constitutes Funded Debt permitted hereunder
and other financial assistance in an amount at any time not exceeding in the
aggregate of $5,000,000 for all Abitibi Entities.

13.6   Share Buy-Backs

     ACI will not make, and will cause the Subsidiaries not to make any
redemption, purchase or other acquisition of ACI’s shares except for
(i) mandatory redemptions made in accordance with the terms and conditions
attached to the related shares, (ii) redemptions, purchases or other
acquisitions made in accordance with buy-back programs for employees or small
shareholders and (iii) redemptions made in connection with a redemption program
in the normal course of business in accordance with the rules of any exchange
where ACI’s shares are traded and (iv) redemptions made in accordance with the
provisions of section 147.21(c) of the Securities Act (Québec) or its equivalent
under any other securities act of any other jurisdiction.

13.7   Transactions with Related Parties

     ACI will not conduct, or permit any of its Subsidiaries, to conduct,
directly or indirectly, any business or enter into or permit to exist any
transaction or series of related transactions (including purchases,
dispositions, any investments, giving any guarantee or rendering of

 



--------------------------------------------------------------------------------



 



- 45 -
services) with, or for the benefit of, any related party, except such business,
transaction or series of related transactions (i) entered into on terms set
forth in writing that are no less favourable to ACI or such Subsidiary than
those that would be obtained in a comparable arm’s length transaction with an
entity that is not a related party, and (ii) other than in the case of a bona
fide sales or purchases of inventory or raw materials to or from related parties
in the ordinary course of the business, with respect to each such business,
transaction or series of related transactions involving in the aggregate
payments in excess of $25,000,000, if ACI delivers to the Agent an officer’s
certificate certifying that such business, transaction or series of related
transactions complies with the foregoing and was approved by a majority of each
of the independent directors and the board of directors of ACI as a whole, as
evidenced by a resolution. For the purposes of this Section 13.7, (i) related
party means, with respect to a Person, another Person that Controls or is
Controlled by or is under common Control with the relevant Person, and (ii) the
definition of Control must be read replacing 50% by 20%. Notwithstanding the
foregoing, any public pension fund or discretionary portfolio manager which is
not involved in the management of ACI or which does not exercise management
control over ACI will not be deemed to be a related party.
14 - Financial Covenants

14.1   Net Funded Debt to Total Capitalization Ratio

     ACI must maintain at the end of each quarter of each of its financial
years, on a consolidated basis, a Net Funded Debt to Total Capitalization Ratio
of not more than 70% until December 31, 2007 and 65% thereafter.

14.2   Interest Coverage Ratio

     ACI must maintain at the end of each quarter of each of its financial
years, on a consolidated basis, an Interest Coverage Ratio of not less than
1.50:1.
15 - Reporting Requirements

15.1   Annual Reporting

  (a)   ACI will deliver to the Agent, for distribution to the Lenders, as soon
as possible and, in any event, within 90 days after the end of each financial
year of ACI, the audited annual financial statements of ACI, on a consolidated
basis, accompanied by an audit report with no Impermissible Qualifications; and
    (b)   ACI will deliver to the Agent, for distribution to the Lenders, within
10 days from the date of the final review thereof by ACI’s board of directors
and in any event by no later than February 28th of each year, its annual budget
and operating plans for such year, including income statement, balance sheet and
cash flow statement projections and a capital expenditure plan, together with
the assumptions therefor, prepared on a consolidated basis.

 



--------------------------------------------------------------------------------



 



- 46 -

15.2   Quarterly Reports

     ACI will deliver to the Agent, for distribution to the Lenders, as soon as
possible and in any event within 60 days after the end of each of its financial
quarters (including the fourth quarter):

  (a)   the unaudited financial statements of ACI for the relevant quarter, on a
consolidated basis;     (b)   the operating statements for the relevant quarter
for each of the businesses operated with the Charged Mills, together with the
details of calculation of the Mill EBITDA of each Charged Mill; and     (c)   a
compliance certificate relating to the covenants herein in the form of Schedule
“F”(with sufficient details to reconcile the financial statements with the
calculation base of the financial covenants of Article 14).

15.3   Borrowing Base Report

     Within 20 days after the end of each month (commencing with the month in
which the Facility B Availability Date occurs), ACI will deliver to the Agent,
for distribution to the Lenders, a Borrowing Base Report.

15.4   ERISA

     The Borrowers will inform the Agent as soon as possible, and in any event
within 10 days after it knows or has reason to believe that any of the events or
conditions specified below has occurred or exists (and will provide a copy of
any report or notice required to be filed with or given to PBGC):

  (a)   any reportable event, as defined in Section 4043(b) of ERISA and the
regulations issued thereunder, unless the 30-day notice requirement in respect
thereof has been waived by the PBGC;     (b)   a notice of intent to terminate
any Plan or any action taken by an Abitibi Entity to terminate any Plan,
provided notice of intent to terminate is required pursuant to
Section 4041(a)(2) of ERISA;     (c)   the institution by PBGC of proceedings
under Section 4042 of ERISA for the termination of, or the appointment of a
trustee to administer, any Plan, or the receipt of a notice from a Multiemployer
Plan that such action has been taken by PBGC with respect to such Multiemployer
Plan;     (d)   the complete or partial withdrawal, from a Multiemployer Plan
that results in liability under Section 4201 or 4204 of ERISA or the receipt of
notice from a

 



--------------------------------------------------------------------------------



 



- 47 -

      Multiemployer Plan that it is in reorganization or insolvency or that it
intends to terminate or has terminated;

  (e)   the institution of a proceeding by a fiduciary of any Multiemployer Plan
to enforce Section 515 of ERISA, which proceeding is not dismissed within
30 days; and     (f)   the adoption of an amendment to any Plan that, pursuant
to Section 401(a)(29) of the Code or Section 307 of ERISA, would result in the
loss of tax-exempt status of the trust of which such Plan is a part if security
has not been provided in accordance with the provisions of these Sections;

15.5   Environmental Reporting

     The Borrowers will promptly notify the Agent of any incident relating to
environmental matters which has a Material Adverse Effect. For the purposes of
this Section 15.5, incidents which could have a Material Adverse Effect will
include incidents where any of any Abitibi Entity:

  (a)   becomes aware of any material Release of any Hazardous Substance not in
compliance with Environmental Laws;     (b)   receives an Environmental Notice
or claim to the effect that any Abitibi Entity is liable to any Person in a
material amount as a result of the Release or threatened Release of any
Hazardous Substance into the environment in, on, under or adjacent to the assets
not in compliance with Environmental Laws;     (c)   receives any Environmental
Notice that any Abitibi Entity is subject to investigation (other than an
investigation carried out in the ordinary course) evaluating whether any
Remedial Action is needed to respond to the Release or threatened Release of any
Hazardous Substance into the environment in, on, under or adjacent to the assets
not in compliance with Environmental Laws;     (d)   receives any Environmental
Notice that all or any material portion of its assets are subject to an order of
a governmental entity or Lien under or pursuant to any Environmental Law; or    
(e)   receives any written notice of the commencement of any judicial or
administrative proceeding alleging a violation of any Environmental Law with
respect to its assets.

 



--------------------------------------------------------------------------------



 



- 48 -

15.6   Additional Reporting Requirements       The Borrowers will promptly
deliver to the Agent, for distribution to the Lenders:

  (a)   notices of any event of default, any default or circumstance which, with
notice or lapse of time, or both, would constitute an event of default under any
agreement in respect of indebtedness to which any Abitibi Entity owes
(contingently or otherwise) at least $25,000,000 (or the equivalent amount in
any other currency);     (b)   copies of all notices, reports, press releases,
circulars, offering documents and other continuous disclosure documents filed
with, or delivered to, any regulatory authorities; the Borrowers will be deemed
to have delivered the information and documents required hereunder by making the
said information and documents available on SEDAR and notifying the Agent that
said information and documents have been posted on SEDAR and are freely
accessible without charge;     (c)   (i) any auditor letter highlighting issues
or deficiencies that, if not addressed or corrected, could result in a Material
Adverse Change or an Impermissible Qualification or (ii) upon any change in its
auditors, notice of any change in its auditors;     (d)   upon any change in its
rating from either S&P or Moody’s, notice of any rating change by either S&P or
Moody’s; and     (e)   a description of the accounts receivable subject to any
Securitization Program coming into effect after the Facility B Maturity Date
(such description to also include the amount and term of any such program
together with a summary of the termination events thereunder) and of any
material change made after such date to any of the foregoing elements of any
Securitization Program.

15.7   Reporting from Time to Time

     The Borrowers will promptly notify the Agent of any Default. The Borrowers
will also furnish the Agent all information, documents and records and allow any
enquiry, study, audit or inspection that the Agent may reasonably request in
connection with the business, financial condition, property, assets or prospects
of the Abitibi Entities, or to verify compliance with the obligations of any of
the Abitibi Entities under any Credit Document.

15.8   Documentation

     Any document to be furnished to the Agent by a Borrower must be supplied in
a sufficient number of copies for each Lender and two for the Agent (unless such
document is sent to the Agent by electronic mail) and promptly after receipt by
the Agent, must be forwarded to the Lenders by the Agent.

 



--------------------------------------------------------------------------------



 



- 49 -
16 - Events of Default and Remedies

16.1   Events of Default

     The occurrence of one or more of the following events constitutes an event
of default (“Event of Default”) under the Credit Documents:

  (a)   a Borrower defaults in the payment when due of any amount owing under
any Facility in respect of principal, or defaults for more than three Business
Days in the payment of any interest or fees or of other amount owing under a
Credit Document;     (b)   any Abitibi Entity (i) fails to make a payment or
payments exceeding in the aggregate $65,000,000 in respect of any obligation or
obligations (other than the Facilities), when and as due, or (ii) is in default
under any agreement or agreements (other than the Credit Documents) with respect
to obligations exceeding $65,000,000 in the aggregate if the effect of such
default is to accelerate or to permit the acceleration of such obligations and,
in each case, such failure or default continues after the applicable notice or
grace period, if any;     (c)   any representation, warranty or certification
made or deemed made by a Borrower or Designated Subsidiary in any Credit
Document proves to be false or misleading in any material respect as of the time
made or deemed made and such misrepresentation remains unremedied for 30 days;  
  (d)   any of the provisions of Articles 10 and 14 is not complied with;    
(e)   any of the covenants contained in Article 13 and Article 15 is not
complied with and such failure remains unremedied for 10 days;     (f)   any
Borrower or Designated Subsidiary or any other Abitibi Entity having assets with
a value exceeding $65,000,000 becomes unable to pay its debts generally as such
debts become due or is adjudicated bankrupt or insolvent;     (g)   any Borrower
or Designated Subsidiary or any other Abitibi Entity having assets with a value
exceeding $65,000,000 (i) applies for or consents to or is the subject of an
order for the appointment of a receiver, interim receiver or trustee (or any
Person performing similar functions) in respect of itself or of all or a
substantial part of its assets, (ii) makes a general assignment for the benefit
of its creditors, (iii) takes advantage of any law relating to bankruptcy,
insolvency, reorganization, liquidation, dissolution, arrangement or winding-up,
or (iv) takes any action for the purpose of effecting any of the foregoing;    
(h)   a proceeding (or any similar action) is commenced against any Borrower or
Designated Subsidiary or any other Abitibi Entity having assets with a value
exceeding $65,000,000 seeking (i) its bankruptcy, reorganization, liquidation,

 



--------------------------------------------------------------------------------



 



- 50 -

      dissolution, arrangement or winding-up, or similar relief, (ii) the
appointment of a receiver, interim receiver or trustee (or any Person performing
similar functions) in respect of itself or of all or any substantial part of its
assets, or (iii) the seizure or the attachment of, or the enforcement of
remedies on, any part of its assets having a value of more than $65,000,000,
and, in each case, such proceeding (or similar action) is not dismissed or
withdrawn after a period of 60 days (for movable or personal property) or
90 days (for immovable or real property), provided that such grace period will
apply only if such proceeding (or action) is diligently contested in good faith
and does not disrupt the business or normal operations of the Person concerned;

  (i)   any Impermissible Qualification of the audited consolidated financial
statements of any Borrower by ACI’s independent auditors;     (j)   any
Subsidiary of ACI that is a Borrower or a Designated Subsidiary ceases to be
wholly-owned;     (k)   any Person (or group of Persons acting in concert)
(x) purchases or acquires, directly or indirectly, or beneficially owns, shares
of ACI having ordinary voting power to elect a majority of ACI’s board of
directors, pursuant to a transaction that is not approved by a majority of ACI’s
board of directors at the time that the transaction is publicly announced, or
(y) causes, as a result of any proxy solicitation made otherwise than by or on
behalf of ACI’s management, continuing directors to cease to be a majority of
the board of directors of ACI (where “continuing directors” are members of ACI’s
board of directors as of the date of this Agreement or members appointed or
whose nomination is approved by a majority of continuing directors or nominated
at a time that continuing directors form a majority of the board of directors);
    (1)   a Material Adverse Change; or     (m)   any Abitibi Entity defaults in
the performance of any of its other obligations under a Credit Document and such
default continues unremedied for a period of 30 days after notice by the Agent
to the Borrowers.

16.2   Remedies

     If an Event of Default occurs and is continuing, the Agent may, on giving a
notice to the Borrowers take any one or more of the following actions:

  (a)   terminate the right of the Borrowers to use the Facilities;     (b)  
declare all indebtedness of the Borrowers under the Credit Documents to be
immediately payable and demand immediate payment of the whole or part thereof;
and

 



--------------------------------------------------------------------------------



 



- 51 -

  (c)   exercise all of the rights and remedies of the Agent and the Lenders
including their rights and remedies under any Credit Document;

provided that all indebtedness of the Borrowers under the Credit Documents will
automatically become due and payable without any notice upon the occurrence of
any Event of Default specified in Section 16.1(f) or Section 16.1(g).
17 - Equality Among Lenders

17.1   Distribution among Lenders

     Any payment received by the Agent on account of any indebtedness hereunder,
including any amount received through the exercise of any right of set-off and
the enforcement of any Security, must be distributed among the Lenders
proportionately to the amount of the indebtedness owing to them hereunder and
which is then payable.

17.2   Other Security

     No Lender may take any Security or Lien in connection with the Facilities
except in accordance with Article 10.

17.3   Direct Payment to a Lender

     Except as otherwise provided herein, if a Lender receives, otherwise than
through the Agent, a payment on account of the Facilities (including any payment
received through the exercise of any right of set-off), such Lender will remit
the payment to the Agent, for distribution among all Lenders.

17.4   Adjustments

     If, at any time, the ratio of Borrowings owing to a Lender under any
Facility to the aggregate amount of all outstanding Borrowings under such
Facility is not proportional to such Lender’s Commitment under said Facility,
expressed as a percentage, the Agent may (and will, after termination of such
Facility) make from time to time such adjustments as may be necessary in order
that the outstanding Borrowings under the applicable Facility are in the
proportions of the Commitments under such Facility and the Lenders will make all
such payments as the Agent may direct to give full effect to such adjustments.
The Borrowers will be bound by such adjustments.

 



--------------------------------------------------------------------------------



 



- 52 -
18 - The Agent and The Lenders

18.1   Appointment of the Agent

     Each Lender irrevocably appoints the Agent to exercise on its behalf the
rights and powers delegated to the Agent hereunder and authorizes the Agent to
take any action necessary for the performance of its duties. Whenever acting in
such capacity, the Agent represents and binds all Lenders.

18.2   Restrictions on the Powers of the Lenders

     No Lender may exercise individually the rights and powers delegated to the
Agent, including the enforcement of remedies after the occurrence of an Event of
Default.

18.3   Security Documents

     The Agent is authorized to hold any Security on behalf of the Lenders and
to execute in their name any Security Document. For greater certainty, the Agent
is authorized to act as representative (fondé de pouvoir) of the Lenders
(notwithstanding that the Agent is also a Lender) for the purposes of any
hypothec granted by any Abitibi Entity pursuant to article 2692 of the Civil
Code of Québec to secure debentures or similar instruments issued for the
benefit of the Lenders pursuant to the Security.

18.4   Action by Agent

     The duties of the Agent are limited to those specifically conferred upon it
in the Credit Documents. Except as otherwise provided, the Agent is not required
to exercise any discretion or to take any action under the Credit Documents,
unless the Agent has been so required by the Majority Lenders (or by all Lenders
where the consent of all Lenders is required). In no event, will the Agent be
required to exercise any right or power, if in its judgment, doing so would
contravene any Credit Document or applicable law or where the Agent determines
that the indemnity provided in Section 18.6 may not be available or adequate.

18.5   Enforcement Measures

     Any legal proceedings and enforcement measures on behalf of the Lenders
will be taken by the Agent; at the Agent’s request, all Lenders must join the
Agent in such proceedings or enforcement measures.

18.6   Indemnification

     Each Lender will indemnify the Agent (and its directors, officers,
employees and agents), proportionately to its respective Commitment (and not
solidarily), from and against all losses suffered or liabilities or expenses
incurred by the Agent of any kind or nature when exercising its

 



--------------------------------------------------------------------------------



 



- 53 -
rights and powers, save any losses, liabilities or expenses resulting from the
wilful misconduct or gross negligence of the Agent (or its directors, officers,
employees or agents).

18.7   Reliance on Reports

     The Agent will be entitled to make any determination of the Borrowing Base
or of any Applicable Margin or Rate based on the most recent reports or
certificates furnished by any Borrower in relation to such matters.

18.8   Liability of the Agent

     The Agent will only be liable to the Lenders for willful misconduct or
gross negligence, and will have no liability as a consequence of a failure of
any Person to fulfil its obligations or any action authorized by the Majority
Lenders (or by all Lenders where the consent of all Lenders is required). The
Agent will be entitled to assume that there exists no Default, unless the Agent
has been notified in writing of the existence of a Default.

18.9   Liability of Lenders

     Each Lender acknowledges that it has been and will continue to be solely
responsible for making its own independent appraisal and investigation of the
financial condition of the Borrowers and the other Abitibi Entities and of the
value of their assets (including the value of the Charged Mills) and for the
assessment of the risks arising from the Facilities. No Lender may rely on the
Agent in this regard nor will the Agent be responsible for ensuring the validity
or enforceability of any Credit Document.

18.10   Rights of the Agent as Lender

     In its capacity as Lender, the Agent has the same rights as the other
Lenders and may exercise such rights independently of its role as Agent; unless
the context otherwise requires, the expression “Lender” also refers to the
Lender which is the Agent.

18.11   Sharing of Information

  (a)   The Lenders may share with each other any information held by them
regarding the financial condition, business or property of the Abitibi Entities
or relating to matters contemplated by the Credit Documents. The Lenders may
provide such information on a confidential and need-to-know basis to any
financial institution which is an assignee or a prospective assignee of
Commitments or a participant in the Credit Facilities.     (b)   The Agent may
disclose to any agency or organization that assigns standard identification
numbers to credit facilities such basic information describing the Facilities as
is necessary to assign unique identifiers (and, if requested, supply a

 



--------------------------------------------------------------------------------



 



- 54 -

      copy of this Agreement), it being understood that the Person to whom such
disclosure is made will be informed of the confidential nature of such
information and instructed to make available to the public only such information
as such person normally makes available in the course of its business of
assigning identification numbers. In addition, the Agent may provide to Loan
Pricing Corporation or other recognized publishers of information for
circulation in the loan market information of the type customarily provided by
financial institutions to Loan Pricing Corporation.

18.12   Competition

     Subject to the other provisions of this Agreement, the Agent and each of
the Lenders may enter into other transactions with any Abitibi Entity and they
are not required to notify each other of such transactions.

18.13   Successor Agent

     The Agent may resign by giving notice thereof to the Borrowers and to the
Lenders. The Agent may also be replaced by the Majority Lenders following the
failure by the Agent to perform its obligations under this Agreement. The
resignation or replacement of the Agent will be effective 30 days after the
appointment by the Majority Lenders, after consultation with the Borrowers, of a
successor Agent from among the Lenders. Promptly after being so appointed, any
successor Agent must give notice thereof to the Borrowers and the Lenders. From
the effective date of its appointment, any successor Agent will be vested with
all the rights, powers and duties of the Agent under the Credit Documents.
19 - Decisions, Waivers and Amendments

19.1   Amendments and Waivers by the Majority Lenders

     Subject to Section 19.2 and except as otherwise expressly provided in this
Agreement, the provisions of the Credit Documents may be amended or waived, and
consents thereunder may be given, only by an instrument in writing signed by the
Agent, with the approval of the Majority Lenders, and in the case of an
amendment, also signed by the relevant Abitibi Entities.

19.2   Amendments and Waivers by Unanimous Approval

     Except as otherwise expressly provided in this Agreement, an amendment,
waiver or consent that relates to any of the following matters must be made or
given by an instrument in writing signed by the Agent, with the prior consent of
all Lenders, and in the case of an amendment, also signed by the relevant
Abitibi Entities:

  (a)   the extension of the maturity date of any Facility;

 



--------------------------------------------------------------------------------



 



- 55 -

  (b)   any change in the amount of any Facility or in the Commitment of any
Lender;     (c)   any postponement of the due date, any subordination or any
reduction of any amount payable hereunder;     (d)   the reduction of any
interest rate, discount rate or fee;     (e)   the release or subordination of
any portion of the Security; and     (f)   the provisions of Section 9.1 and
Section 9.2, any Event of Default provided in Sections 16.1 (a), 16.1(f),
16.1(g) and 16.1(h), the provisions of Articles 17, 18 and 19 and the definition
of the “Majority Lenders”.

19.3   Dissenting Lenders

  (a)   Where an amendment or waiver referred to in Section 19.2 has been
approved by the Majority Lenders, but not by all the Lenders, the Agent will
notify the Borrowers and each Lender of such fact and will identify the Lenders
approving of such amendment or waiver (each an “Approving Lender”) and the
Lenders disapproving of such amendment or waiver (each a “Dissenting Lender”).  
  (b)   Each Approving Lender may at its option, and with the approval of all of
the other Approving Lenders, acquire all or any portion of the Commitments of
and the outstanding Borrowings owing to the Dissenting Lenders by giving written
notice to the Agent of the portion of the Commitments of and Borrowings owing to
the Dissenting Lenders which such Approving Lender is prepared to acquire. Such
notice will be given not more than 10 Business Days following receipt by such
Approving Lender of the notice given by the Agent pursuant to Section 19.3 (a).
If more than one Approving Lender gives notice to the Agent that it wishes to
acquire all or a portion of the Commitments and outstanding Borrowings of the
Dissenting Lenders, then to the extent that the amount of Commitments and
outstanding Borrowings which such Approving Lenders wish to acquire exceeds the
amount of Commitments and outstanding Borrowings to be acquired, each of the
Approving Lenders will be entitled to acquire its rateable portion (determined
according to the respective amounts which they have indicated in such notice) of
the said Commitments and outstanding Borrowings. Any such acquisition will be
effected through an assignment and substantially in accordance with
Section 20.4. The Agent will notify the Borrowers of the acquisition pursuant to
this Section 19.3 of any portion of the Commitments and the outstanding
Borrowings of the Dissenting Lenders. The Borrowers and each Dissenting Lender
whose Commitment and Borrowings are to be acquired pursuant to this Section 19.3
will execute all such agreements and instruments as may be reasonably required
by the Agent and the Approving Lenders to give effect to such acquisition.

 



--------------------------------------------------------------------------------



 



- 56 -
20 - Miscellaneous

20.1   Books and Accounts

     The Agent will keep books and accounts evidencing the transactions made
pursuant to this Agreement. Absent manifest error, such books and accounts will
be deemed to represent accurately such transactions and the Indebtedness of the
Borrowers under the Facilities.

20.2   Determination

     In the absence of manifest error, any determination made by the Agent of
the amounts payable hereunder will be conclusive and binding upon the Lenders
and the Borrowers.

20.3   Prohibition on Assignment by Borrowers

     No Borrower may assign its rights, or the amounts to be received by it,
under this Agreement.

20.4   Assignments and Participations

  (a)   A Lender (the “Assignor”) may assign, in whole or in part, its
Commitment (including outstanding Borrowings owing to it) to any Person who
makes, purchases or otherwise invests in commercial loans in the ordinary course
of its business (the “Assignee”). The assignment must be made in an instrument
in substantially in the form of Schedule “G”. The Assignor must pay to the
Agent, for its own account, an assignment fee of $3,500. When the assignment
becomes effective, the Assignee will become a Lender and will benefit from the
rights and be liable for the obligations of the Assignor, proportionately to the
assigned Commitment, and, to the same extent, the Assignor will be released from
its obligations.     (b)   No partial assignment of a Commitment may be made if
the residual amount of the total Commitment of the Assignor or if the total
Commitment of the Assignee is less than $5,000,000.     (c)   Concurrently with
any assignment in favour of an Assignee who is not at the time of the assignment
party to this Agreement, each Abitibi Entity who has provided Security will, if
requested by the Agent, acknowledge that the Assignee is entitled to the benefit
of the Security.     (d)   Each assignment by a Lender is subject to the prior
consent of the Agent, the Issuing Lender and the Swingline Lender and, if made
at a time when no Default is continuing, to the prior consent of the Borrowers
(which consents will not be

 



--------------------------------------------------------------------------------



 



- 57 -

      unreasonably withheld). However, no such consent of the Borrowers will be
required if the Assignee is already a Lender.

  (e)   Sections 20.4(a) to 20.4(d) do not apply to a participation that a
Lender may grant to another financial institution provided that no such
participation will release any Lender from its obligations under the Credit
Documents.     (f)   No Assignee who is an Affiliate of ACI will have any voting
right for the purposes of any decision of the Lenders contemplated by Article 19
or any other provisions of the Credit Documents. Therefore, all decisions
required to be made under the Credit Documents by all Lenders or by Lenders
whose Commitments represent a certain percentage of the Facilities will be made
excluding the Commitment of such Assignee from the calculation of the amount of
the Facilities and as if said Assignee were not a Lender. For purposes of this
Section 20.4(f), the definition of “Control” must be read replacing 50% by 5%.

20.5   Notes

     At the request of a Lender, any Borrower will execute in favour of such
Lender a note evidencing its indebtedness to such Lender under this Agreement.

20.6   No Waiver

     The omission by the Agent or any Lender to exercise any of its rights will
not be deemed to be a waiver of the exercise of any such right subsequently. The
omission by the Agent or any Lender to notify any Abitibi Entity of the
occurrence of a Default will not be deemed to be a waiver of the right of the
Agent or of such Lender to avail itself of such Default.

20.7   Irrevocability of Notices of Borrowings

     No Borrower may cancel a notice of Borrowing, conversion, renewal,
reduction or prepayment. The Borrower concerned must indemnify the Lenders in
respect of any loss resulting from its failure to act in accordance with such
notice.

20.8   Indemnification

  (a)   The Borrowers must pay on demand the amount of all reasonable costs and
expenses (including legal and other professional fees) incurred by the Agent in
connection with the implementation of the Facilities and the preparation,
negotiation, execution, syndication and administration of the Credit Documents,
as well as the reasonable costs and expenses incurred by the Agent or the
Lenders in connection with the enforcement of, or the preservation of any rights
under, any Credit Document.

 



--------------------------------------------------------------------------------



 



- 58 -

  (b)   If any law, regulation, administrative decision or guideline or decision
of a Court (i) increases the cost of the Facilities for any Lender or
(ii) reduces the income receivable by any Lender from the Facilities (including,
without limitation, by reason of the imposition of reserves, taxes or
requirements as to the capital adequacy of such Lender but in no event by reason
of taxes on the overall net income of a Lender), such Lender may send to the
Borrowers a statement indicating the amount of such additional cost or reduction
of income; in the absence of manifest error, this statement will be conclusive
evidence of the amount of such additional cost or reduction of income and the
Borrowers must pay forthwith said amount to such Lender.     (c)   The Borrowers
must pay on demand the amount of any loss suffered by a Lender as a result of
the conversion or repayment of a Borrowing before the maturity date of its
period, irrespective of the cause of such conversion or repayment (including a
repayment resulting from a demand for payment after the occurrence of an Event
of Default). In the absence of manifest error, a statement prepared by the
affected Lender indicating the amount of such loss and the method by which the
loss was calculated will be binding and conclusive.     (d)   The Borrowers must
indemnify the Agent, the Lenders, their Affiliates and their respective
officers, directors, employees and agents and hold them harmless from and
against all losses, liabilities, claims, damages or expenses (including the
costs to defend any claim) suffered or incurred by or made against any of them
in any manner whatsoever arising from or related to the Credit Documents or the
transactions contemplated thereby (including the use or intended use of the
proceeds from any Borrowing or as a result of any Default or non-compliance by
any Abitibi Entity with any Environmental Laws or of any claim under
Environmental Laws in connection with the operations of, or any property owned
or operated by, any Abitibi Entity).

20.9   Mitigation of costs

     Each Lender will use its best efforts to avoid any additional cost or
reduction of income for which a Borrower is required to indemnify such Lender
pursuant to Section 20.8(b). However, nothing herein will require any Lender to
take any action which would cause such Lender to incur any expense which would
not materially reduce any amount to be received pursuant to Section 20.8(b) or
which the Lender determines in its sole judgment to be inadvisable for
regulatory, competitive or internal management reasons. The Borrowers will
reimburse any Lender for any such expense incurred by such Lender in taking any
action pursuant to this Section 20.9.

20.10   Corrections of Errors

     The Agent is authorized to correct any typographical error or other error
of an editorial nature in this Agreement and to substitute such corrected text
in the counterparts of this

 



--------------------------------------------------------------------------------



 



- 59 -
Agreement, provided that such corrections do not modify the meaning or the
interpretation of this Agreement and provided that copies of the corrected texts
are remitted to each party.

20.11   Communications

     The Agent is entitled to rely in its dealings with any Borrower upon any
instruction or notice which the Agent believes in good faith to have been given
by a Person authorized to give such instruction or notice or to make the
applicable transaction.

20.12   Counterparts

     This Agreement may be executed in any number of counterparts, all of which
taken together constitute one and the same instrument. A party may execute this
Agreement by signing any counterpart.

20.13   Submission to Jurisdiction

     The Borrowers hereby submit to the nonexclusive jurisdiction of the courts
sitting in the judicial district of Montréal for the purposes of all legal
proceedings arising out of or relating to the Credit Documents or the
transactions contemplated thereby. The Borrowers irrevocably waive, to the
fullest extent permitted by applicable law, any objection which it may now or
hereafter have to the laying of the venue of any such proceeding brought in such
a court and any claim that any such proceeding brought in such a court has been
brought in an inconvenient forum.

20.14   Waiver of Jury Trial

     EACH OF THE BORROWERS, THE AGENT AND THE LENDERS IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY AND ALL RIGHT TO TRIAL BY JURY
IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
OTHER CREDIT DOCUMENTS.
21 - Notices

21.1   Sending of Notices

     Unless otherwise provided, any notice to be given to a party in connection
with this Agreement will be given in writing and will be given by personal
delivery, by a reputable delivery service, by telecopier or (except for any
notice pursuant to Article 16) by electronic mail, addressed to the recipient at
its address specified in Schedule “H” hereof or at such other address as may be
notified by such party to the others pursuant to this Article.

 



--------------------------------------------------------------------------------



 



- 60 -

21.2   Receipt of Notices

     Any notice given by personal delivery or by a delivery service will be
conclusively deemed to have been given at the time of such delivery and, if
given by telecopier or by electronic mail, on the day of transmittal if before
3:00 p.m. on a Business Day, or on the following Business Day if such
transmission occurs on a day which is not a Business Day or after 3:00 p.m. on a
Business Day. If the telecopy or electronic transmission system suffers any
interruptions by way of a strike, slow-down, a force majeure, or any other
cause, a party giving a notice must do so using another means of communication
not affected by the disruption.

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF the parties have caused this Agreement to be duly
executed as of the date and year first above written.

                  Abitibi-Consolidated Inc.    
 
           
 
  Per:   /s/ [UNREADABLE]
 
   
 
           
 
  Per:   /s/ [UNREADABLE]    
 
           
 
                Abitibi-Consolidated Company of Canada    
 
           
 
  Per:   /s/ [UNREADABLE]    
 
           
 
           
 
  Per:   /s/ [UNREADABLE]    
 
           
 
                Canadian Imperial Bank of Commerce,
as Agent    
 
           
 
  Per:   /s/ [UNREADABLE]    
 
           
 
           
 
  Per:   /s/ [UNREADABLE]    
 
           
 
                (the names and signatures of the Lenders are on the next page)  
 

 



--------------------------------------------------------------------------------



 



- 61 -

                          Commitment Amounts   Lenders                    
Canadian Imperial Bank of Commerce
 
               
Facility A:
  $ 104,500,000          
Facility B:
  $ 28,500,000     Per:   /s/ [UNREADABLE]
 
               
Total:
  $ 133,000,000         /s/ [UNREADABLE]
 
               
 
                            The Bank of Nova Scotia
 
               
Facility A:
  $ 95,857,000     Per:   /s/ [UNREADABLE]
 
               
Facility B:
  $ 26,143,000          
Total:
  $ 122,000,000     Per:   /s/ [UNREADABLE]
 
               
 
                            Citibank, N.A., Canadian Branch
 
               
Facility A:
  $ 91,929,000     Per:   /s/ Isabelle Côté
 
               
Facility B:
  $ 25,071,000         ISABELLE CÔTÉ
Total:
  $ 117,000,000         Director
 
                            Goldman Sachs Canada Credit Partners Co.
 
               
Facility A:
  $ 78,571,000          
Facility B:
  $ 21,429,000     Per:   /s/ [UNREADABLE]
 
               
Total:
  $ 100,000,000          

 



--------------------------------------------------------------------------------



 



- 62 -

                      Commitment Amounts   Lenders             Credit Suisse,
Toronto Branch    
 
                   
Facility A:
  $ 62,857,000     Per:   /s/ Alain Daoust   /s/ Bruce F. Wetherly
 
                   
Facility B:
  $ 17,143,000         Alain Daoust   Bruce F. Wetherly
Total:
  $ 80,000,000         Director   Director,
 
                  Controllers Department
 
                                National Bank of Canada    
 
                   
Facility A:
  $ 58,929,000     Per:   /s/ [UNREADABLE]   /s/ [UNREADABLE]
 
                   
Facility B:
  $ 16,071,000              
Total:
  $ 75,000,000              
 
                                ABN AMRO Bank N.V.    
 
                   
Facility A:
  $ 33,786,000     Per:   /s/ Francors Blenvence   /s/ Marie-Helene Lacroix
 
                   
Facility B:
  $ 9,214,000         Francors Blenvence,   Marie-Helene Lacroix
Total:
  $ 43,000,000         VP    Senior Associate
 
                                Export Development Canada    
 
                   
Facility A:
  $ 23,571,000     Per:   /s/ Ryan Bell   /s/ Norman Low
 
                   
Facility B:
  $ 6,429,000         Ryan Bell    Norman Low 
Total:
  $ 30,000,000              

 



--------------------------------------------------------------------------------



 



SCHEDULE “A”
APPLICABLE MARGINS OR RATES

                                      Acceptance Fee/                
Libor/Letter of     Rating   Prime / US Base Rate   Credit fee   Stand-By Fee
BBB-/Baa3 or Higher
  0 bps   87.5 bps   25 bps
BB+/Ba1
  25 bps   125 bps   30 bps
BB/Ba2
  75 bps   175 bps   40 bps
BB-/Ba3
  125 bps   225 bps   50 bps
B+/B1
  175 bps   275 bps   60 bps
B/B2 or Lower
  225 bps   325 bps   70 bps

DETERMINATION OF APPLICABLE MARGIN OR RATE

1.   The rates of the margins applicable to Prime Rate, US Base Rate and Libor
and the rates of the Acceptance fees, stand-by fees and Letter of Credit fees
under the Facilities (the “Rates”) will be determined as set forth in this
Schedule.   2.   During any day that ACI has a senior unsecured long-term debt
rating from S&P or Moody’s (a “Rating”), the applicable Rates will be those
which correspond to the Rating in effect at the close of business on such day,
as specified in the above grid. If, on any day, ACI has a Rating from both of
S&P and Moody’s but the two Ratings are not at the same level, then (i) the
higher Rating will apply if the Ratings are not more than one level apart, and
(ii) the Rating which is at mid-point will apply if the Ratings are more than
one level apart; if there is no mid-point level, the applicable Rates will be
the simple average of the Rates corresponding to the two intermediate Ratings
will apply; if at least one Rating is not greater than BB+ or Bal, then the
lower Rating applies. If there exists any day that ACI does not have any Rating,
the applicable Rates for such day will be those which correspond to a Rating of
lower than B/B2.   3.   Interest and stand-by fees will be calculated, for any
day, using the applicable Rate in effect on the relevant day. Acceptance and
Letter of Credit fees will be calculated using the Rate in effect on the date
such fees are payable. Any change in a Rating resulting in a modification of
Rate will give rise to adjustments to Acceptance and Letter of Credit fees
previously calculated if the period of calculation extended beyond the date of
the modification. The adjustments will apply to the number of days remaining to
accrue from the date of the modification. The adjustments will be calculated by
the Agent and be payable by the Borrower concerned or the Lenders (as
applicable) three Business Days after demand from the Agent.

 



--------------------------------------------------------------------------------



 



- 65 -

4.   With respect to Letter of Credit fees, the “Letter of Credit fee” Rate
specified in the above grid will apply to financial Letters of Credit; the Rate
applicable to non-financial Letters of Credit will be equal to 50% of the Rate
applicable to financial Letters of Credit. For the purposes of the foregoing:

  (b)   “non-financial Letter of Credit” means a commercial or documentary
letter of credit or guarantee backing the purchase price of goods or supporting
the particular performance of non-financial or commercial contracts or
undertakings which is subject to a conversion factor of 20% or 50% according to
the Capital Adequacy Guideline of the Office of the Superintendent of Financial
Institutions (Canada) in effect on the date of issue of such letter of credit or
guarantee, and also includes any letter of credit or guarantee which is subject
to the same conversion factor; as of the date hereof, the following are
considered by such guideline as subject to such conversion factors:
(i) performance bonds, warranties, indemnities, performance stand-by letters of
credit backing the performance of non-financial or commercial contracts or
undertakings (including arrangements backing sub-contractors’ and suppliers’
performance, labour and materials contracts, delivery of merchandise, bids or
tender bonds), (ii) guarantees of repayment of deposits or prepayments in cases
of non-performance, and (iii) customs and excise bonds; and     (c)   “financial
Letter of Credit” means any Letter of Credit which is not a non- financial
Letter of Credit.

 



--------------------------------------------------------------------------------



 



- 66 -
SCHEDULE “B”
BORROWING BASE REPORT
[ Date ]
[Name and address of Agent]
RE: Credit Agreement dated as of October 3, 2005
     Reference is made to the above-mentioned Credit Agreement entered into
between, inter alia, Abitibi-Consolidated Inc. (“ACI”) and the Lenders mentioned
therein. I am an Authorized Officer of ACI and I hereby certify in such capacity
that:

1.   As at the last Business Day of the month immediately preceding the date
hereof, the Borrowing Base (expressed in Dollars) amounted to $•. The
calculation has been made in accordance with the requirements of the Credit
Agreement and the details of such calculation are set forth in the annex
attached hereto.   2.   The Borrowing Base has been calculated on the basis of
qualifying inventory located in Canada [and the United States] and qualifying
receivables due by customers located in Canada, the United States [and •]. For
purposes of such calculation, the location of an account receivable is the
billing address of the relevant customer.   3.   The attached annex also
contains a breakdown by Borrower, by Designated Subsidiary and by country of the
inventory and accounts receivable included in the Borrowing Base and also, in
the case of inventory, by Canadian province or state of the United States.      
[If any Securitization Program is outstanding while Facility B is available the
annex must also contain information permitting to identify the class(es) of
accounts receivable which are subject to such program and to distinguish such
accounts receivable from those included in the Borrowing Base.]

 



--------------------------------------------------------------------------------



 



- 67 -
SCHEDULE “C”
FORM OF DESIGNATION NOTICE
To the Agent and the Lenders under the Credit Agreement below:
RE: Designation of [name] as a Designated Subsidiary
Reference is made to the Credit Agreement dated as of October 3, 2005 between
Abitibi Consolidated Inc., Abitibi-Consolidated Company of Canada (the
“Borrowers”), Canadian Imperial Bank of Commerce as agent (the “Agent”) and the
Lenders from time to time parties thereto (as amended and restated from time to
time, the “Credit Agreement”). Capitalized terms used but not defined herein
have the meaning given to them in the Credit Agreement.
We hereby designate [name] as a Designated Subsidiary and we confirm that all
representations and warranties made in the Credit Agreement which are applicable
to Designated Subsidiaries and Abitibi Entities are true and correct in respect
of [name] . [Name] is a corporation incorporated under the laws of • and a
[direct/indirect] wholly-owned Subsidiary of ACI [in that all outstanding shares
of [name] are held by • which in turn is a wholly-owned Subsidiary of ACI*]. The
registered and chief executive offices of [name] are located at •. We attach the
following documents:

1.   A copy of the unaudited unconsolidated financial statements of [name] for
its financial year ended in December of last year as well as its unaudited
unconsolidated financial statements for the quarter ended [most recent].   2.  
A summary description of the inventory and accounts receivable of [name],
indicating (i) their value with a breakdown by jurisdiction, and (ii) the
categories of inventory and accounts receivable intended to be included in the
Borrowing Base.

Please advise whether the designation made hereby is acceptable to the Majority
Lenders. Promptly after your positive response to that effect, we will provide
to the Agent and the Lenders in respect of [name] the Security Documents
required to be delivered pursuant to Article 10 of the Credit Agreement by a
Designated Subsidiary. The designation will become effective upon your
confirmation that such Security Documents have been received, in form and
substance satisfactory to the Agent and the Lenders.
*This language applies only in the case of an indirect holding and may have to
be adapted to correspond to the applicable corporate structure.

 



--------------------------------------------------------------------------------



 



- 68 -
SCHEDULE “ D ”
NOTICE OF BORROWING
[CONVERSION OR RENEWAL]
[ Date ]
[Name and address of Agent]
RE: Credit Agreement dated October 3, 2005
Sirs:
     Reference is made to the above-mentioned Credit Agreement entered into
between, inter alia, the undersigned and the Lenders mentioned therein.
     We confirm our request for a Borrowing [or for a conversion or renewal] to
be made on [date], the details of which are as follows:

  -   Applicable Facility:     -   Form of Borrowing: [Prime Rate, Acceptances,
US Base Rate Loan, Libor Loan]     -   Amount:     -   Date of Borrowing: [or of
conversion or renewal]     -   Period:

     On the date hereof, we certify that the representations and warranties set
forth in the Credit Agreement are still true and correct in all material
respects and that no Default has occurred and is continuing.
           [Name of the Borrower concerned]
Per:
Note: This form (adapted accordingly) may also be used for a notice of
repayment.

 



--------------------------------------------------------------------------------



 



- 69 -
SCHEDULE “E”
EXISTING LETTERS OF CREDIT
Deemed Utilizations

              Issuer   Amount   Beneficiary   Maturity
The Bank of Nova Scotia
  Cdn. $1,075,824.97   WSIB Ontario Schedule 2 Industry Sector   July 10, 2006
 
  Cdn. $699,269.00   Clarica Life Insurance Company   May 31,2006
 
  Cdn. $219,300.00   Clarica Life Insurance Company   May 31,2006
 
  US $15,000.00   Texas Department of Transportation   July 3, 2006
 
  US $57,800.00   Akhbar el Yom Organization   November 5, 2005
 
  US $56,300.00   Al Ahram Establishment   November 23, 2005
 
  US $20,000.00   Al Ahram Establishment   November 23, 2005
 
  US $154,500.00   Al Ahram Establishment   December 2, 2005
 
  US $91,649.40   Al Ahram Establishment   December 16, 2005
 
  US $101,250.00   Dar El Tahrir Printing & Publishing   October 13, 2005
 
  US $101,250.00   Dar El Tahrir Printing & Publishing   October 13, 2005
 
  US $101,000.00   Dar El Tahrir Printing & Publishing   November 20, 2005
 
  US $67,500.00   Dar El Tahrir Printing & Publishing   December 16, 2005
 
  US $64,665.00   Al Ahram Establishment   November 29, 2005
 
  US $133,000.00   Akhbar el Yom Organization   December 1, 2005
 
  US $236,670.00   Al Ahram Establishment   December 6, 2005
 
  Cdn. $12,521,544.00   Independent Electricity Market Operator   April 30, 2006
 
  Cdn. $10,000.00   Transport Quebec   June 30, 2006

 



--------------------------------------------------------------------------------



 



- 70 -

              Issuer   Amount   Beneficiary   Maturity
Canadian Imperial Bank of Commerce
  Cdn. $400,000.00   Marine Environment (Dept. Fisheries & Oceans)  
February 28, 2006
 
  Cdn. $1,796,511.00   Ministry of Environment & Energy   December 30, 2005
 
  Cdn. $43,081.00   Ministry of Environment   December 23, 2005
 
  Cdn. $60,506.00   Ministry of Environment   February 24, 2006
 
  Cdn. $5,000.00   Minister of Finance & Corporate Relations   May 15, 2006
 
  Cdn. $139,875.00   Minister of Finance & Corporate Relations   June 12, 2006
 
  Cnd. $2,500.00   Ministry of Energy & Mines BC (Donohue)   April 3, 2006
 
  Cnd. $2,500.00   Ministry of Energy & Mines BC (Donohue)   June 30, 2006
 
  Cdn. $750,000.00   Clarica Life Insurance Company “as agent”   July 12, 2006
 
  Cdn. $1,200,000.00   Clarica Life Insurance Company “as agent”   May 31, 2006
 
  Cdn. $661,288.32   Her Majesty the Queen in right of Ontario   December 15,
2005
 
  Cdn. $44,685.16   Her Majesty the Queen in right of Ontario   June 30, 2006
 
  Cdn. $500,000.00   City of Toronto Transportation Services   May 2, 2006
 
  Cdn. $6,164,000.00   Fiducie Desjardins (Serp executive pension plan)  
July 14, 2006
 
  Cdn. $258,748.00   Her Majesty the Queen in right of Ontario   December 29,
2005

 



--------------------------------------------------------------------------------



 



   - 71 - 
SCHEDULE “ F ”
COMPLIANCE CERTIFICATE
[ Date ]
[Name and address of Agent]
RE: Credit Agreement dated October 3, 2005
     Reference is made to the above-mentioned Credit Agreement entered into
between, inter alia, Abitibi-Consolidated Inc. (“ACI”) and the Lenders mentioned
therein. I am an Authorized Officer of ACI and I hereby certify in such capacity
that, to the best of my knowledge but after reasonable enquiry, the
representations and warranties set forth in the Credit Agreement are still true
and correct in all material respects and no Default has occurred and is
continuing.
     I also certify that, on the last day of the last financial quarter of ACI,

  i)   the Net Funded Debt to Total Capitalization Ratio of ACI was •,     ii)  
the Interest Coverage Ratio of ACI was •,     iii)   the Charged Mills EBITDA
was •,     iv)   the aggregate amount of all non-cash write-downs effected for
the purposes of determining Consolidated Equity was •, and     iv)   after
giving effect to the Security and other existing Liens on the assets of the
Abitibi Entities, the principal amount of indebtedness for borrowed money that
the Abitibi Entities would still have been permitted pursuant to the indentures
to secure by Liens over their assets was •; for purposes of the foregoing, the
term “indentures” means any and all of the indentures governing outstanding
notes or debentures issued or guaranteed by ACI.

     All calculations supporting the above statements have been made in
accordance with the Credit Agreement (or, with respect to paragraph v), the
indentures) and the details of such calculations are set forth in the attached
annex.



--------------------------------------------------------------------------------



 



- 72 -

SCHEDULE “G”
FORM OF ASSIGNMENT AND ASSUMPTION AGREEMENT
     ASSIGNMENT AND ASSUMPTION AGREEMENT entered into in •, on this         day
of                    , • between                                         (the
“Assignor”) and                                        (the “Assignee”).
     WHEREAS a credit agreement has been entered into as of October 3, 2005
among Abitibi-Consolidated Inc. and Abitibi-Consolidated Company of Canada, as
Borrowers, Canadian Imperial Bank of Commerce, as Agent, and the Lenders (as
amended and supplemented from time to time, the “Credit Agreement”);
     WHEREAS the Assignor is a Lender under the Credit Agreement;
     WHEREAS, as provided in the Credit Agreement, the Assignor has Commitments
in respect of the Facilities, with $                     being allocated to
Facility A and with $                     being allocated to Facility B;
     WHEREAS a Lender may assign, in whole or in part, its Commitments with
respect to the Facilities to any other financial institution pursuant to
Section 20.4 of the Credit Agreement;
     WHEREAS the Assignor proposes to assign to the Assignee all of its rights
under the Credit Agreement in respect of a portion of the Assignor’s
Commitments, such assigned portion to be in the aggregate amount of
$                     in respect of the Facility A and to be in the aggregate
amount of $                     in respect of the Facility B (the “Assigned
Amounts”), together with a corresponding portion of the Borrowings owed to the
Assignor, and the Assignee proposes to accept such assignment and assume the
corresponding obligations of the Assignor;
NOW, THEREFORE, the parties hereto agree as follows:

1.   Definitions       Capitalized terms used but not defined herein have the
meanings assigned to them in the Credit Agreement.   2.   Assignment       The
Assignor hereby assigns and sells to the Assignee all of the rights of the
Assignor (the “Assigned Rights”) under the Credit Agreement to the extent of the
Assigned Amounts.




--------------------------------------------------------------------------------



 



- 73 -

3.   Assumption       The Assignee hereby accepts such assignment and assumes
all of the obligations of the Assignor (the “Assigned Obligations”) under the
Credit Agreement to the extent of the Assigned Amounts.   4.   Effective Date  
    This Agreement will come into effect
on                                         (the “Effective Date”).   5.   Rights
and Obligations of the Parties       Upon the execution and delivery of this
Agreement by the Assignor and the Assignee, the consent hereto by the Borrowers
(if required under the Credit Agreement) and the Agent:

  vi)   the Assignee will, as of the Effective Date, have the rights and be
obligated to perform the obligations of a Lender under the Credit Agreement with
Commitments in respect of the Facilities in amounts equal to the Assigned
Amounts, with $                     being allocated to the Facility A and with
$                     being allocated to the Facility B;     vii)   the
Commitments of the Assignor in respect of the Facilities will, as of the
Effective Date, be reduced by like amounts and the Assignor will be released
from its obligations under the Credit Agreement to the extent of the Assigned
Obligations which are assumed by the Assignee; and     viii)   the Assignee
will, as of the Effective Date, be bound by and entitled to the full benefit of
the Credit Agreement and of the other Credit Documents (including the Security
Documents) to the extent of the Assigned Rights and Assigned Obligations as if
it were an original party thereto.

6.   Payments       From the Effective Date, the Agent will make all payments in
respect of the Assigned Rights to the Assignee, whether such amounts have
accrued prior to or after the Effective Date. The Assignor and the Assignee will
make directly between themselves their own arrangements relating to the payment
by the Assignee to the Assignor of the price of assignment or to the payment of
adjustments (if any) on account of interest and fees accrued prior to or after
the Effective Date.   7.   Non-Reliance on Assignor       The Assignor makes no
representation in connection with, and will have no responsibility with respect
to the solvency or financial condition or statements of any Abitibi Entity or of
any other Person, or the validity and enforceability of the Credit Documents.
The Assignee acknowledges that it has, independently and without reliance on the
Assignor,




--------------------------------------------------------------------------------



 



- 74 -

    and based on such documents and information as it has deemed appropriate,
made its own credit analysis and decision to enter into this Agreement and will
continue to be responsible for making its own independent appraisal of the
financial condition of any Abitibi Entity or of any other Person.   8.  
Representations       The Assignee represents and warrants to the Borrower that
this assignment will not increase for the Borrower the costs of the Borrowings
pursuant to Section 8.4 of the Credit Agreement. The Assignee and the Assignor
represent and warrant to one another, and also to the Borrowers, the Agent and
the Lenders that they have the capacity, right and power to execute this
Agreement and to perform the obligations resulting therefrom, [that they are
Affiliates] and that they have taken all necessary action to authorize the
execution of this Agreement. The Assignor represents and warrants to the
Assignee that the Assignor has not granted any Lien on and has not assigned the
Assigned Rights to any other Person.   9.   Warranty       Subject to Section 8,
this assignment is made without any warranty, express or implied, from the
Assignor.   10.   Existing Lender       The rights and obligations of the
Assignee resulting form this Agreement are in addition to, and not in
substitution for, the rights and obligations that the Assignee may otherwise
have as Lender under the Credit Agreement.   11.   Governing Law       This
Agreement will be governed by and construed in accordance with the laws of the
Province of Québec.

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed in the
place and on the date mentioned on the first page hereof.

                     
 
  [ASSIGNOR], as Lender           [ASSIGNEE]    
 
                   
By:
          By:        
 
                   
Title:
          Title:        



--------------------------------------------------------------------------------



 



- 75 -

The Agent and the Borrowers consent to this Agreement. Each Abitibi Entity
acknowledges and agrees that the Security granted by it in favour of the Agent
and the Lenders will also benefit the Assignee.

             
 
      ABITIBI-CONSOLIDATED INC.
ABITIBI-CONSOLIDATED COMPANY
OF COMPANY, as Borrowers  
 
  By:        
 
           
 
  Title:          
 
      CANADIAN IMPERIAL BANK OF    
 
      COMMERCE, acting as Agent      
 
  By:        
 
           
 
  Title:          
 
      [Names of the other Abitibi Entities]      
 
  By:        
 
           
 
  Title:        



--------------------------------------------------------------------------------



 



- 76 -

S C H E D U L E “H”
ADDRESSES FOR NOTICE PURPOSES

     
Canadian Imperial Bank of Commerce,
  The Bank of Nova Scotia
as Agent and as Lender
  as Lender
 
   
c/o CIBC World Markets
  1002 Sherbrooke Street West
Credit Capital Markets
  9th Floor
BCE Place, 8th Floor
  Montréal (Québec) H3A 3L6
161 Bay Street
   
Toronto, Ontario M5J 2S8
   

             
 
      Attention:   David Angel
Attention:
  Loan Syndications   Fax:   (514) 499-5504
Fax:
  (416) 956-3830   E-mail:   david_angel@scotiacapital.com
E-mail:
  david.evelyn@cibc.ca        

     
Citibank, N.A., Canadian Branch
  National Bank of Canada
as Lender
  as Lender
 
   
630, René-Lévesque Blvd. West
  1155 Metcalfe Street, 5th Floor
Suite 2450
  Montréal, Québec H3B 4S9
Montréal, Québec H3B 1S6
   
 
   

             
 
      Attention:   Roch Ledoux
Attention:
  Isabelle Côté     Director
Fax:
  (514)227-8222   Fax:   (514) 390-7828
E-mail:
  isabelle.f.Côté@citigroup.com   E-mail:   roch.ledoux@nbfinancial.com

     
ABN AMRO Bank N.V.,
  Credit Suisse, Toronto Branch, as Lender
as Lender
   
 
  1 First Canadian Place
600 de Maisonneuve Blvd. West
  Suite 3000
Suite 1500
  Toronto, Ontario M5X 1C9
Montréal, Québec H3A 3J2
   

             
 
      Attention:   Alain Daoust
Attention :
  Vice President     Director
Fax:
  (514) 284-2357   Fax:   (416) 352-4527
E-mail:
  francois.bienvenue@abnamro.com   E-mail:   alain.daoust@csfb.com



--------------------------------------------------------------------------------



 



- 77 -

     
Goldman Sachs Canada Credit
  Export Development Canada
Partners Co., as Lender
  as Lender
 
   
30 Hudson Street, 17th Floor
  151 O’Connor
Jersey City, NJ 07302
  Ottawa, Ontario K1A 1K3
 
   

             
Attention:
  Michelle E. Latzoni   Attention:   Financial Services Manager
Fax:
  (212) 357-4597       Advanced Technologies and
E-mail:
  michelle. latzoni@gs.com       Manufacturing
 
      Fax:   (613) 598-6858
 
      E-mail:   rbell@edc.ca

     
All notices to the Borrowers collectively or
  Abitibi-Consolidated Inc.
to anyone of them may be addressed to:
  1155 Metcalfe Street, Suite 800
 
  Montréal, Québec H3B 5H2

 
       Attention:   Vice President and Treasurer  
 
       Attention:   Allen Dea
 
       Fax:   (514) 394-2270
 
       E-mail:   allen_dea@abicon.com

- 78 -